                                           Case 18-09130            Doc 877          Filed 07/28/20 Entered 07/28/20 12:28:41                          Desc Main
                                                                                     Document      Page 1 of 64
                                                                                                                                                                                                          Page 1
                                                                                                   FORM 1
                                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                 ASSET CASES
               Case No: 18-09130                                          Judge: Jacqueline P. Cox                                                  Trustee Name:     Gus A. Paloian
            Case Name: KOWALSKI, ROBERT M                                                                                          Date Filed (f) or Converted (c):   10/18/2018 (c)
                                                                                                                                            341(a) Meeting Date:      05/03/2018
      For Period Ending: 06/30/2020                                                                                                               Claims Bar Date:    07/05/2018

                                       1                                                  2                        3                      4                            5                           6
                                                                                                              Est Net Value
                                                                                                          (Value Determined by                                                          Asset Fully Administered
                                                                                                                                   Property Formally
                               Asset Description                                 Petition/Unscheduled      Trustee, Less Liens,                            Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                      Abandoned
                   (Scheduled and Unscheduled (u) Property)                              Values                Exemptions,                                       the Estate                 Remaining Assets
                                                                                                                                      OA=554(a)
                                                                                                            and Other Costs)
1.     TURNOVER OF ESTATE FUNDS (u)                                                                0.00                80,000.00                                            76,241.24             FA
2.     1512 W. Polk Street, Chicago, IL 60607                                            1,000,000.00                       0.00                                                 0.00             FA
3.     7617 S. Colfax, Chicago, IL 60649                                                   200,000.00                       0.00                                                 0.00             FA
4.     5307 -1 W. Leland St, Chicago, IL 60630                                             365,000.00                       0.00                                           150,000.00             FA
5.     5301 W. Leland, Chicago, IL 60630                                                   520,000.00               300,000.00                                             300,000.00             FA
6.     1707 South New Berry Ave., Chicago, IL 60608                                        350,000.00                       0.00                                           250,000.00             FA
7.     1918 W. Cermak St. Unit 1, Chicago, IL 60608                                        125,000.00                       0.00                                            80,000.00             FA
8.     1918 W. Cermak Unit 3, Chicago, IL 60608                                            285,000.00                       0.00                                           191,000.00             FA
9.     2547 West 59th St., Chicago, IL 60632                                                  80,000.00                     0.00                                            39,109.53             FA
10.    5340 South Rockwell Ave., Chicago, IL 60632                                         258,000.00               150,000.00                                             151,645.74             FA
11.    1711 Newberry, Chicago, IL 60608                                                            0.00                     0.00                                           175,459.77             FA
12.    2012 Chevrolet Camaro                                                                  16,000.00                     0.00                                                 0.00             FA
13.    2012 Chevrolet Cruze                                                                    7,000.00                     0.00                                                 0.00             FA
14.    2004 Searay Sundancer 460                                                           180,000.00                       0.00                                                 0.00             FA
15.    2016 Seadoo 2 Spark Jet ski's                                                          10,000.00                     0.00                                                 0.00             FA
16.    Baldwin Grand Piano                                                                     8,000.00                     0.00                                                 0.00             FA
17.    Kitchen table with chairs, dinning room table with chairs, letter                       2,000.00                     0.00                                                 0.00             FA
       couch, fish tank, sectional, 3 Ethan Allen Princess Beds, Ethan Allen
       dresser, Ethan Allen desk, desk, 2 dressers with mirrors, queen size
       bed, trampoline, 3 file cabinetsd, 3 oak tables with credenza, 1
       vintage book case, lamps, rugs, misc. small appliances, kitchen
       appliances, washer, dryer,
                                             Case 18-09130              Doc 877     Filed 07/28/20 Entered 07/28/20 12:28:41                         Desc Main
                                                                                    Document      Page 2 of 64
                                                                                                                                                                                                        Page 2
                                                                                                 FORM 1
                                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                               ASSET CASES
               Case No: 18-09130                                          Judge: Jacqueline P. Cox                                                Trustee Name:     Gus A. Paloian
            Case Name: KOWALSKI, ROBERT M                                                                                        Date Filed (f) or Converted (c):   10/18/2018 (c)
                                                                                                                                          341(a) Meeting Date:      05/03/2018
      For Period Ending: 06/30/2020                                                                                                             Claims Bar Date:    07/05/2018

                                         1                                               2                       3                      4                            5                           6
                                                                                                            Est Net Value
                                                                                                        (Value Determined by                                                          Asset Fully Administered
                                                                                                                                 Property Formally
                                Asset Description                               Petition/Unscheduled     Trustee, Less Liens,                            Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                    Abandoned
                    (Scheduled and Unscheduled (u) Property)                            Values               Exemptions,                                       the Estate                 Remaining Assets
                                                                                                                                    OA=554(a)
                                                                                                          and Other Costs)
18.    Acer computer, keybord, sony monitor, 4 TVs, IBM type writer                            300.00                     0.00                                                 0.00             FA
19.    Normal wearing apparel                                                                  400.00                     0.00                                                 0.00             FA
20.    Cash on Hand                                                                            150.00                     0.00                                                 0.00             FA
21.    Piorun Properties, LLC                                                                Unknown                      0.00                                                 0.00                        0.00
22.    Indomitable LLC                                                                       Unknown                      0.00                                                 0.00                        0.00
23.    Invincible, LLC - dissolved 05/11/2012                                                    0.00                     0.00                                                 0.00                        0.00
24.    Gitano Enterprises, LLC - dissolved 02/14/2014                                            0.00                     0.00                                                 0.00                        0.00
25.    Pajarito LLC - dissolved 10/14/2011                                                       0.00                     0.00                                                 0.00                        0.00
26.    Burros Blancos LLC - still active                                                     Unknown                      0.00                                                 0.00                        0.00
27.    Alta Vista Properties LLC - still active and owns 2 properties                        Unknown                      0.00                                                 0.00                        0.00
28.    See attached list of land trusts where Debtor is beneficiary                              0.00                     0.00                                              459.77                         0.00
29.    1946 S. Canalport, Chicago, IL (u)                                                        0.00             352,000.00                                             352,000.00             FA
30.    Rent Proceed - Two Blue Mgmt. (u)                                                         0.00                48,000.00                                            47,134.80                     865.20
31.    65OO S. Drexel, Chicago, IL (u)                                                           0.00             550,000.00                                             554,557.45             FA
32.    2712-14 West North Avenue, Chicago, IL (u)                                                0.00             740,000.00                                             768,956.10             FA
33.    FDIC LOAN (u)                                                                             0.00                95,000.00                                            95,000.00             FA
34.    1823 N. Keeler Avenue, Chicago, IL 60639                                           300,000.00              165,000.00                                             165,000.00             FA
35.    6522 S. Ellis, Chicago, IL 60637                                                   335,000.00              150,000.00                                             150,000.00             FA
36.    1742 N. Bissell, Chicago, IL 60614 (u)                                                    0.00             600,000.00                                             600,000.00             FA
37.    935 W. Willow Street, Chicago, IL 60614 (u)                                               0.00             300,000.00                                             300,000.00             FA
                                           Case 18-09130      Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                         Desc Main
                                                                            Document      Page 3 of 64
                                                                                                                                                                                                 Page 3
                                                                                         FORM 1
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                       ASSET CASES
               Case No: 18-09130                                 Judge: Jacqueline P. Cox                                                 Trustee Name:     Gus A. Paloian
            Case Name: KOWALSKI, ROBERT M                                                                                Date Filed (f) or Converted (c):   10/18/2018 (c)
                                                                                                                                  341(a) Meeting Date:      05/03/2018
      For Period Ending: 06/30/2020                                                                                                     Claims Bar Date:    07/05/2018

                                       1                                         2                       3                      4                            5                            6
                                                                                                    Est Net Value
                                                                                                (Value Determined by                                                           Asset Fully Administered
                                                                                                                         Property Formally
                               Asset Description                        Petition/Unscheduled     Trustee, Less Liens,                            Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                            Abandoned
                   (Scheduled and Unscheduled (u) Property)                     Values               Exemptions,                                       the Estate                  Remaining Assets
                                                                                                                            OA=554(a)
                                                                                                  and Other Costs)
38.    4547 S. Union Avenue, Chicago, IL 60609 (u)                                       0.00             120,000.00                                             120,000.00              FA
39.    11611-13 S. Vincennes Avenue, Chicago, IL 60643 (u)                               0.00             105,000.00                                             210,000.00              FA
40.    Void (u)                                                                          0.00                     0.00                                                 0.00              FA
41.    2648 W. Luther Street, Chicago, Illinois 60608 (u)                                0.00                     0.00                                                 0.00              FA
42.    SETTLEMENT WITH JORGE SANCHEZ (u)                                                 0.00                92,500.00                                            92,500.00              FA
43.    7957 S. Harvard Avenue, Chicago, IL 60620 (u)                                     0.00             180,000.00                                             180,000.00              FA
44.    2408 E. 97TH Street, Chicago, Illinois (u)                                        0.00                35,000.00                                            38,000.00              FA
45.    6426 S. MARYLAND AVENUE, CHICAGO, IL 60637 (u)                                    0.00                67,000.00                                            67,000.00              FA
46.    6821 W. 96TH STREET, OAK LAWN, IL (u)                                             0.00                75,000.00                                            75,000.00                         0.00
47.    2012 MERCEDES E350 4MATIC (u)                                                     0.00                10,565.00                                            10,565.00                         0.00
48.    6411 S. MARYLAND AVE (u)                                                          0.00             260,000.00                                             280,401.05                         0.00
49.    851 E 63RD PLACE (u)                                                              0.00             255,000.00                                             269,687.78                         0.00
50.    1852-54 S. CENTRAL PARK AVE (u)                                                   0.00             264,453.52                                             264,453.52                         0.00
51.    JLG MODEL 2030ES SCISSOR LIFT (u)                                                 0.00                 1,870.00                                             1,870.00                         0.00

                                                                                                                                                                        Gross Value of Remaining Assets

  TOTALS (Excluding Unknown Values)                                           4,041,850.00             4,996,388.52                                          6,056,041.75                       865.20


  Re Prop. #1 TURNOVER OF FUNDS BY BORGES AND WU, LLC, DEBTOR'S COUNSEL, RECEIVED FROM JAN KOWALSKI FOR ATTORNEYS FEES
  Re Prop. #10 Sale is scheduled for 7/31/19
  Re Prop. #12 Order granting Lift Stay - Dkt. 168
  Re Prop. #15 Unauthorized fraudulent conveyance by R. Kowalski post petition
  Re Prop. #18 Investigation in progress
                                          Case 18-09130                 Doc 877           Filed 07/28/20 Entered 07/28/20 12:28:41                             Desc Main
                                                                                          Document      Page 4 of 64
                                                                                                                                                                                                                   Page 4
                                                                                                      FORM 1
                                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                    ASSET CASES
            Case No: 18-09130                                                 Judge: Jacqueline P. Cox                                                     Trustee Name:     Gus A. Paloian
         Case Name: KOWALSKI, ROBERT M                                                                                                    Date Filed (f) or Converted (c):   10/18/2018 (c)
                                                                                                                                                   341(a) Meeting Date:      05/03/2018
  For Period Ending: 06/30/2020                                                                                                                          Claims Bar Date:    07/05/2018

                                      1                                                         2                           3                     4                            5                             6
                                                                                                                      Est Net Value
                                                                                                                  (Value Determined by                                                           Asset Fully Administered
                                                                                                                                          Property Formally
                             Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                             Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                             Abandoned
                 (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                        the Estate                 Remaining Assets
                                                                                                                                             OA=554(a)
                                                                                                                    and Other Costs)
Re Prop. #20   Investigation in progress
Re Prop. #29   Sale of unscheduled property at 1946 S. Canalport, Chicago, IL
Re Prop. #30   RENT PROCEEDS FROM PROPERTY MANAGER RE: UNSCHEDULED PROPERTIES, INCLUDING 6835-37 S. MERRILL AVENUE
Re Prop. #42   SETTLEMENT WITH JORGE SANCHEZ - NO ADV. FILED


Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
The Trustee has investigated multiple unscheduled assets. The Trustee continues to investigate transfers of assets by the Debtor to insiders and business associates. The Trustee retained a property manager and broker to
manage and market the property. The Trustee has sold 3 properties, with additional sales in progress. The Trustee has defended multiple appeals brought by the Debtor and his sister Jan Kowalski.




Initial Projected Date of Final Report(TFR) : 12/31/2020                        Current Projected Date of Final Report(TFR) : 06/30/2021


Trustee’s Signature           /s/Gus A. Paloian                                                  Date: 07/23/2020
                              Gus A. Paloian
                              233 W. Wacker Drive
                              Suite 8000
                              Chicago, IL 606066448
                              Phone : (312) 460-5360
                                    Case 18-09130             Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                                Desc Main
                                                                          Document FORM       2
                                                                                           Page   5 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
                                                                                                                                                                                              Page 1


                 Case No: 18-09130                                                                                            Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                      Bank Name:      Texas Capital Bank
                                                                                                                      Account Number/CD#:        ******5457
       Taxpayer ID No: **-***1490                                                                                             Account Name       Checking Account
     For Period Ending: 6/30/2020                                                                               Blanket bond (per case limit):   5,000,000.00
                                                                                                                Separate bond (if applicable):   0.00

    1                   2                           3                                          4                                                    5                    6               7
                                                                                                                           Uniform
Transaction         Check or                                                                                                Trans.                                                   Account/ CD
   Date             [Refer#]            Paid To / Received From                   Description of Transaction                Code             Deposits($)          Disbursements($)    Balance($)
10/11/2018                      Transfer from East West Bank            Transfer from East West Bank                       9999-000                  6,386.30                                6,386.30


11/07/2018            [33]      FDIC                                    Loan from FDIC pursuant to Lender Fee Agreement    1290-000                 95,000.00                            101,386.30


11/19/2018             [1]      JORGE SANCHEZ                           CASH REC'D FROM DEBTOR'S COUNSEL ON 11/8/18        1229-000                     655.50                           102,041.80
                                                                        - RENT COLLECTION - CONVERTED TO CHECK VIA
                                                                        TRUSTEE'S COUNSEL

12/14/2018             [1]      BYLINE BANK                             TURNOVER OF BANK ACCOUNT FUNDS                     1229-000                 35,970.87                            138,012.67


12/26/2018           52001      SEYFARTH SHAW LLP                       PURSUANT TO COURT ORDER                            3110-000                                     116,336.00        21,676.67


12/26/2018           52002      SEYFARTH SHAW LLP                       PURSUANT TO COURT ORDER                            3120-000                                       1,167.95        20,508.72


03/07/2019             [1]      BORGES AND WU, LLC                      RETURN OF ESTATE FUNDS USED AS RETAINER TO         1229-000                 10,000.00                             30,508.72
                                                                        BORGES FROM JAN KOWALSKI

03/14/2019            [30]      TWO BLUE PROPERTY MGT                   RENT PROCEEDS THROUGH 11-30-18                     1222-000                 12,134.80                             42,643.52


03/25/2019           52003      International Sureties, LTD             Bond Premium                                       2300-000                                          13.41        42,630.11
                                701 Paydras Street
                                Suite 420
                                New Orleans, LA 70139

                                                                                                                      Page Subtotals              160,147.47            117,517.36
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                          Document FORM       2
                                                                                           Page   6 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
                                                                                                                                                                                            Page 2


                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******5457
       Taxpayer ID No: **-***1490                                                                                           Account Name       Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                         3                                         4                                                     5                    6               7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                   Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                 Code             Deposits($)          Disbursements($)    Balance($)
04/16/2019             [1]      BORGES AND WU, LLC                    RETURN OF ESTATE FUNDS USED AS RETAINER TO         1229-000                 11,800.00                             54,430.11
                                                                      BORGES FROM JAN KOWALSKI

05/07/2019             [1]      BYLINE BANK                           TURNOVER OF FUNDS FROM ACCOUNTS HELD AT            1229-000                 11,328.57                             65,758.68
                                                                      BYLINE BANK

05/14/2019            [30]      TWO BLUE PROPERTY MANAGEMENT          RENT PROCEEDS FROM 6835-37 S. MERRILL AVENUE       1222-000                 35,000.00                            100,758.68


06/20/2019           52004      SEYFARTH SHAW CHAPTER 11 FEES         PARTIAL PAYMENT OF FEES PURSUANT TO COURT          3110-000                                      92,493.50           8,265.18
                                                                      ORDER DATED 6/19/19

06/20/2019           52005      SEYFARTH SHAW CHAPTER 11 EXPENSES     PAYMENT OF EXPENSES PURSUANT TO COURT              3120-000                                       8,171.64             93.54
                                                                      ORDER DATED 6/19/19

07/31/2019                      CTI CHICAGO METRO                                                                                               113,024.57                             113,118.11

                                                                      SALE PROCEEDS FROM SALE
                      [10]                                                                             150,000.00        1110-000
                                                                      OF 5340 S. ROCKWELL
                                                                      TI for all taxes - est. of
                                                                                                       (17,652.00)       2500-000
                                                                      redemption to CTC
                                                                      TRUST FEE REIMBURSEMENT
                                                                                                            (710.00)     2500-000
                                                                      TO IMRAN KHAN
                                                                      WATER - RIVER NORTH
                                                                                                        (9,013.43)       2500-000
                                                                      CLERKING
                                                                      SELLER ATTORNEY FEE TO
                                                                                                            (600.00)     3210-000
                                                                      IMRAN KHAN
                                                                      COMMISSION TO PEARSON
                                                                                                        (5,550.00)       3510-000
                                                                      REALTY GROUP

                                                                                                                   Page Subtotals               171,153.14            100,665.14
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                          Document FORM       2
                                                                                           Page   7 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
                                                                                                                                                                                           Page 3


                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******5457
       Taxpayer ID No: **-***1490                                                                                           Account Name       Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                         3                                          4                                                    5                    6               7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                   Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                 Code             Deposits($)          Disbursements($)    Balance($)
                                                                      COMMISSION TO RE-MAX MI
                                                                                                         (3,450.00)      3510-000
                                                                      CASA

08/09/2019                      KOWALSKI, ROBERT M                    From #####5457 To #####5523                        9999-000                                     113,024.57            93.54


08/14/2019                      ATLAS TITLE & ESCROW                  SALE OF 6821 W. 96TH STREET, OAK LAWN, IL                                   63,410.55                             63,504.09

                                                                      SALE OF 6821 W. 96TH
                      [46]                                                                                75,000.00      1210-000
                                                                      STREET, OAK LAWN, IL
                                                                      EARNEST MONEY RECEIVED             (2,500.00)      2500-000

                                                                      WATER BILL                            (402.92)     2500-000
                                                                      TRUSTEE'S DEED FIRST
                                                                                                            (620.00)     2500-000
                                                                      MIDWEST BANK
                                                                      ATTY FEE TO IMRAN KHAN                (600.00)     3210-000
                                                                      COMMISSION PAID AT
                                                                                                         (2,000.00)      3510-000
                                                                      SETTLEMENT
                                                                      COUNTY TAXES 1/1/19 to
                                                                                                         (1,943.66)      4700-000
                                                                      8/1/19
                                                                      2018 RE TAXES 1ST
                                                                      INSTALLMENT TO COOK                (2,038.54)      4700-000
                                                                      COUNTY TREASURER
                                                                      2018 RE TAXES 2ND
                                                                      INSTALLMENT TO COOK                (1,484.33)      4700-000
                                                                      COUNTY TREASURER

08/19/2019           52006      SEYFARTH SHAW CHAPTER 11 FEES         PARTIAL PAYMENT OF SEYFARTH'S FINAL CHAPTER        3110-000                                      53,000.00        10,504.09
                                                                      11 FEES


                                                                                                                   Page Subtotals               176,435.12            166,024.57
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                            Desc Main
                                                                          Document FORM       2
                                                                                           Page   8 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
                                                                                                                                                                                          Page 4


                 Case No: 18-09130                                                                                        Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                  Bank Name:      Texas Capital Bank
                                                                                                                  Account Number/CD#:        ******5457
       Taxpayer ID No: **-***1490                                                                                         Account Name       Checking Account
     For Period Ending: 6/30/2020                                                                           Blanket bond (per case limit):   5,000,000.00
                                                                                                            Separate bond (if applicable):   0.00

    1                   2                         3                                        4                                                    5                    6               7
                                                                                                                       Uniform
Transaction         Check or                                                                                            Trans.                                                   Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction               Code             Deposits($)          Disbursements($)    Balance($)
10/22/2019           52007      OMNI DOCUMENT EXAMINATIONS            RETAINER FOR EXPERT WITNESS FEES                 6710-000                                       1,500.00           9,004.09
                                1253 Scheuring Road
                                Suite A
                                De Pere, WI 54115

10/24/2019            [47]      SIGNATURE AUTO ENTERPRISES, INC.      SALE OF 2012 MERCEDES E350 4MATIC                1229-000                 10,565.00                             19,569.09


11/27/2019           52008      RONALD BARLIANT C/O GOLDBERG KOHN MEDIATION FEES RE: PALOIAN V. BYLINE BANK            3991-000                                       1,250.00        18,319.09
                                LTD.
                                55 E. MONROE STREET
                                SUITE 3300
                                CHICAGO, IL 60603-5792

12/17/2019            [42]      JORGE SANCHEZ                         SETTLEMENT PAYMENT                               1249-000                 30,000.00                             48,319.09


12/17/2019            [42]      JORGE SANCHEZ                         SETTLEMENT PAYMENT                               1249-000                 45,000.00                             93,319.09


12/17/2019            [42]      JORGE SANCHEZ                         SETTLEMENT PAYMENT                               1249-000                 17,500.00                            110,819.09


12/18/2019           52009      SEYFARTH SHAW LLP                     CHAPTER 7 FEES - PARTIAL PAYMENT                 3110-000                                      95,000.00        15,819.09


12/20/2019                      KOWALSKI, ROBERT M                    From #####5663 To #####5457                      9999-000               154,660.63                             170,479.72
                                                                      TRANSFER FUNDS FOR PAYMENT TO FDIC
                                                                      PURSUANT TO SETTLEMENT AGREEMENT


                                                                                                                 Page Subtotals               257,725.63             97,750.00
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                           Desc Main
                                                                          Document FORM       2
                                                                                           Page   9 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
                                                                                                                                                                                        Page 5


                 Case No: 18-09130                                                                                       Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                 Bank Name:      Texas Capital Bank
                                                                                                                 Account Number/CD#:        ******5457
       Taxpayer ID No: **-***1490                                                                                        Account Name       Checking Account
     For Period Ending: 6/30/2020                                                                          Blanket bond (per case limit):   5,000,000.00
                                                                                                           Separate bond (if applicable):   0.00

    1                   2                         3                                       4                                                    5                    6               7
                                                                                                                      Uniform
Transaction         Check or                                                                                           Trans.                                                   Account/ CD
   Date             [Refer#]            Paid To / Received From               Description of Transaction               Code             Deposits($)          Disbursements($)    Balance($)
12/20/2019                      KOWALSKI, ROBERT M                    From #####5572 To #####5457                     9999-000               469,809.93                             640,289.65
                                                                      TRANSFER FUNDS FOR PAYMENT TO FDIC
                                                                      PURSUANT TO SETTLEMENT AGREEMENT

12/20/2019                      KOWALSKI, ROBERT M                    From #####5580 To #####5457                     9999-000               258,622.14                             898,911.79
                                                                      TRANSFER FUNDS FOR PAYMENT TO FDIC
                                                                      PURSUANT TO SETTLEMENT AGREEMENT

12/20/2019                      KOWALSKI, ROBERT M                    From #####5507 To #####5457                     9999-000               325,022.67                           1,223,934.46
                                                                      TRANSFER FUNDS FOR PAYMENT TO FDIC
                                                                      PURSUANT TO SETTLEMENT AGREEMENT

12/20/2019                      KOWALSKI, ROBERT M                    From #####5499 To #####5457                     9999-000               294,221.52                           1,518,155.98
                                                                      TRANSFER FUNDS FOR PAYMENT TO FDIC
                                                                      PURSUANT TO SETTLEMENT AGREEMENT

12/20/2019                      KOWALSKI, ROBERT M                    From #####5614 To #####5457                     9999-000                 82,194.84                          1,600,350.82
                                                                      TRANSFER FUNDS FOR PAYMENT TO FDIC
                                                                      PURSUANT TO SETTLEMENT AGREEMENT

12/23/2019                      KOWALSKI, ROBERT M                    From #####9573 To #####5457                     9999-000                 74,388.60                          1,674,739.42
                                                                      TRANSFER FUNDS FOR PAYMENT TO SEYFARTH

12/23/2019                      KOWALSKI, ROBERT M                    From #####5523 To #####5457                     9999-000                 52,762.29                          1,727,501.71
                                                                      TRANSFER FUNDS FOR PAYMENT TO SEYFARTH

12/23/2019                      KOWALSKI, ROBERT M                    From #####5531 To #####5457                     9999-000                 49,589.68                          1,777,091.39
                                                                      TRANSFER FUNDS FOR PAYMENT TO SEYFARTH


                                                                                                                Page Subtotals              1,606,611.67                 0.00
                                    Case 18-09130           Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                         FORM 2                                                                                             Page 6
                                                                          Document         Page 10 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                           Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                     Bank Name:      Texas Capital Bank
                                                                                                                     Account Number/CD#:        ******5457
       Taxpayer ID No: **-***1490                                                                                            Account Name       Checking Account
     For Period Ending: 6/30/2020                                                                              Blanket bond (per case limit):   5,000,000.00
                                                                                                               Separate bond (if applicable):   0.00

    1                   2                          3                                          4                                                    5                    6               7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                   Account/ CD
   Date             [Refer#]            Paid To / Received From                   Description of Transaction               Code             Deposits($)          Disbursements($)    Balance($)
12/23/2019                      KOWALSKI, ROBERT M                        From #####5549 To #####5457                     9999-000               109,666.48                           1,886,757.87
                                                                          TRANSFER FUNDS FOR PAYMENT TO SEYFARTH

12/23/2019                      KOWALSKI, ROBERT M                        From #####5556 To #####5457                     9999-000                 61,336.40                          1,948,094.27
                                                                          TRANSFER FUNDS FOR PAYMENT TO SEYFARTH

12/23/2019                      KOWALSKI, ROBERT M                        From #####5564 To #####5457                     9999-000                 56,871.48                          2,004,965.75
                                                                          TRANSFER FUNDS FOR PAYMENT TO SEYFARTH

12/23/2019                      KOWALSKI, ROBERT M                        From #####5606 To #####5457                     9999-000                 33,233.35                          2,038,199.10
                                                                          TRANSFER FUNDS FOR PAYMENT TO SEYFARTH

12/23/2019                      KOWALSKI, ROBERT M                        From #####5630 To #####5457                     9999-000                 48,437.06                          2,086,636.16
                                                                          TRANSFER FUNDS FOR PAYMENT TO SEYFARTH

12/23/2019                      KOWALSKI, ROBERT M                        From #####5515 To #####5457                     9999-000               208,050.04                           2,294,686.20
                                                                          TRANSFER FUNDS FOR PAYMENT TO SEYFARTH

12/23/2019           52010      FDIC as Receiver for Washington Federal   FIRST INTERIM DISTRIBUTION ON FDIC CLAIM        7200-000                                   1,392,370.50       902,315.70
                                Bank of Savings Eric S. Rein Horwood      PURSUANT TO SETTLEMENT AGREEMENT, DKT. 775
                                Marcus & Berk Chartered
                                500 W Madison St Ste 3700
                                Chicago, IL 60661

12/23/2019           52011      FDIC as Receiver for Washington Federal   SECOND INTERIM DISTRIBUTION ON FDIC CLAIM       7200-000                                     154,660.63       747,655.07
                                Bank of Savings Eric S. Rein Horwood      PURSUANT TO SETTLEMENT AGREEMENT, DKT. 775
                                Marcus & Berk Chartered
                                500 W Madison St Ste 3700
                                Chicago, IL 60661

                                                                                                                    Page Subtotals               517,594.81          1,547,031.13
                                    Case 18-09130           Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                                 Desc Main
                                                                                         FORM 2                                                                                                  Page 7
                                                                          Document         Page 11 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                              Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                        Bank Name:      Texas Capital Bank
                                                                                                                        Account Number/CD#:        ******5457
       Taxpayer ID No: **-***1490                                                                                               Account Name       Checking Account
     For Period Ending: 6/30/2020                                                                                 Blanket bond (per case limit):   5,000,000.00
                                                                                                                  Separate bond (if applicable):   0.00

    1                   2                          3                                            4                                                     5                    6                7
                                                                                                                             Uniform
Transaction         Check or                                                                                                  Trans.                                                    Account/ CD
   Date             [Refer#]            Paid To / Received From                    Description of Transaction                 Code             Deposits($)          Disbursements($)     Balance($)
12/23/2019           52012      FDIC as Receiver for Washington Federal   CORRECTION AMOUNT ON FDIC CLAIM PURSUANT           7200-000                                      37,500.60        710,154.47
                                Bank of Savings Eric S. Rein Horwood      TO SETTLEMENT AGREEMENT, DKT. 775
                                Marcus & Berk Chartered
                                500 W Madison St Ste 3700
                                Chicago, IL 60661

12/23/2019           52013      SEYFARTH SHAW LLP                         CHAPTER 7 FEES PURSUANT TO COURT ORDER             3110-000                                     468,715.39        241,439.08
                                                                          entered 11/7/19 DKT. 770

12/23/2019           52014      SEYFARTH SHAW LLP                         CHAPTER 7 FEES PURSUANT TO COURT ORDER             3110-000                                     239,985.00            1,454.08
                                                                          ENTERED 12/18/19 - DKT. 795

01/02/2020            [44]      JP MORGAN CHASE                           ESCROW FUNDS                                       1210-000                  3,000.00                                 4,454.08


01/27/2020                      AMERICAN AUCTION ASSOCIATES, INC.         SALE PROCEEDS FROM SALE O F JLG MODEL 2030ES                                 1,700.00                                 6,154.08
                                                                          SCISSOR LIFT
                                                                          SALE PROCEEDS FROM SALE
                      [51]                                                O F JLG MODEL 2030ES                  1,870.00     1229-000
                                                                          SCISSOR LIFT
                                                                          AUCTIONEER'S BUYER'S
                                                                                                                (170.00)     3630-000
                                                                          PREMIUM

01/27/2020           52015      AMERICAN AUCTION ASSOCIATES, INC.         AUCTIONEER'S EXPENSES FOR SALE OF SCISSOR LIFT     3610-000                                          101.08           6,053.00
                                508 WEST BRITTANY DRIVE
                                ARLINGTON HEIGHTS, IL 60004

03/10/2020                      KOWALSKI, ROBERT M                        From #####5457 To #####9607                        9999-000                                       3,000.00            3,053.00
                                                                          TRANSFER ESCROW FUNDS TO PROPERTY ACCOUNT
                                                                          (2408 E. 97TH STREET)


                                                                                                                       Page Subtotals                  4,700.00           749,302.07
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                                Desc Main
                                                                                         FORM 2                                                                                                Page 8
                                                                          Document         Page 12 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                             Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                       Bank Name:      Texas Capital Bank
                                                                                                                       Account Number/CD#:        ******5457
       Taxpayer ID No: **-***1490                                                                                              Account Name       Checking Account
     For Period Ending: 6/30/2020                                                                                Blanket bond (per case limit):   5,000,000.00
                                                                                                                 Separate bond (if applicable):   0.00

    1                   2                            3                                          4                                                    5                    6               7
                                                                                                                            Uniform
Transaction         Check or                                                                                                 Trans.                                                   Account/ CD
   Date             [Refer#]             Paid To / Received From                  Description of Transaction                 Code             Deposits($)          Disbursements($)    Balance($)
03/10/2020           52016      International Sureties, Ltd.             Bond Premium                                       2300-000                                          71.02           2,981.98
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

03/12/2020                      CHICAGO TITLE & TRUST                    PROCEEDS FROM SALE OF 2408 E. 97TH STREET                                   12,135.52                             15,117.50

                                                                         PROCEEDS FROM SALE OF
                      [44]                                                                                 35,000.00        1210-000
                                                                         2408 E. 97TH STREET
                                                                         HOLD BACK FOR WATER TO
                                                                                                           (1,000.00)       2500-000
                                                                         CHICAGO TITLE
                                                                         LAND TRUST FEE TO
                                                                                                               (560.00)     2500-000
                                                                         CHICAGO TITLE
                                                                         TITLE INDEMNITY TO
                                                                                                          (14,264.00)       2500-000
                                                                         CHICAGO TITLE
                                                                         MISC                              (2,684.43)       2500-000

                                                                         ATTORNEY FEES TO ARK                  (600.00)     3210-000
                                                                         COMMISSION TO PEARSON
                                                                                                           (1,475.00)       3510-000
                                                                         REALTY GROUP
                                                                         COMMISSION TO REAL
                                                                                                               (625.00)     3510-000
                                                                         PEOPLE REALTY
                                                                         COUNTY TAXES 1/1/20 TO
                                                                                                               (165.49)     4700-000
                                                                         3/2/20
                                                                         COUNTY TAXES 1/1/19 TO
                                                                                                           (1,059.77)       4700-000
                                                                         12/31/19
                                                                         2ND INST. 2018 COUNTY
                                                                                                               (430.79)     4700-000
                                                                         TAXES

                                                                                                                      Page Subtotals                 12,135.52                71.02
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                           Desc Main
                                                                                        FORM 2                                                                                           Page 9
                                                                         Document         Page 13 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                       Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                 Bank Name:      Texas Capital Bank
                                                                                                                 Account Number/CD#:        ******5457
       Taxpayer ID No: **-***1490                                                                                        Account Name       Checking Account
     For Period Ending: 6/30/2020                                                                          Blanket bond (per case limit):   5,000,000.00
                                                                                                           Separate bond (if applicable):   0.00

    1                   2                         3                                       4                                                    5                    6               7
                                                                                                                      Uniform
Transaction         Check or                                                                                           Trans.                                                   Account/ CD
   Date             [Refer#]            Paid To / Received From               Description of Transaction               Code             Deposits($)          Disbursements($)    Balance($)
03/15/2020                      KOWALSKI, ROBERT M                    From #####5457 To #####9607                     9999-000                                      12,135.52           2,981.98
                                                                      TRANSFER SALE PROCEEDS TO CORRECT PROPERTY
                                                                      ACCOUNT

04/15/2020                      KOWALSKI, ROBERT M                    From #####9573 To #####5457                     9999-000                 29,545.11                             32,527.09
                                                                      TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                      & EXPENSES PER COURT ORDER DATED 4/9/20

04/15/2020                      KOWALSKI, ROBERT M                    From #####5523 To #####5457                     9999-000                 20,955.74                             53,482.83
                                                                      TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                      & EXPENSES PER COURT ORDER DATED 4/9/20

04/15/2020                      KOWALSKI, ROBERT M                    From #####5531 To #####5457                     9999-000                 19,695.66                             73,178.49
                                                                      TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                      & EXPENSES PER COURT ORDER DATED 4/9/20

04/15/2020                      KOWALSKI, ROBERT M                    From #####5549 To #####5457                     9999-000                 43,556.52                            116,735.01
                                                                      TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                      & EXPENSES PER COURT ORDER DATED 4/9/20

04/15/2020                      KOWALSKI, ROBERT M                    From #####5556 To #####5457                     9999-000                 24,361.14                            141,096.15
                                                                      TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                      & EXPENSES PER COURT ORDER DATED 4/9/20

04/15/2020                      KOWALSKI, ROBERT M                    From #####5564 To #####5457                     9999-000                 22,587.80                            163,683.95
                                                                      TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                      & EXPENSES PER COURT ORDER DATED 4/9/20


                                                                                                                Page Subtotals               160,701.97             12,135.52
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                            Desc Main
                                                                                        FORM 2                                                                                           Page 10
                                                                         Document         Page 14 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                        Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                  Bank Name:      Texas Capital Bank
                                                                                                                  Account Number/CD#:        ******5457
       Taxpayer ID No: **-***1490                                                                                         Account Name       Checking Account
     For Period Ending: 6/30/2020                                                                           Blanket bond (per case limit):   5,000,000.00
                                                                                                            Separate bond (if applicable):   0.00

    1                   2                         3                                        4                                                    5                    6               7
                                                                                                                       Uniform
Transaction         Check or                                                                                            Trans.                                                   Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction               Code             Deposits($)          Disbursements($)    Balance($)
04/15/2020                      KOWALSKI, ROBERT M                    From #####5606 To #####5457                      9999-000                 13,199.38                            176,883.33
                                                                      TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                      & EXPENSES PER COURT ORDER DATED 4/9/20

04/15/2020                      KOWALSKI, ROBERT M                    From #####5630 To #####5457                      9999-000                 19,237.87                            196,121.20
                                                                      TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                      & EXPENSES PER COURT ORDER DATED 4/9/20

04/15/2020                      KOWALSKI, ROBERT M                    From #####5515 To #####5457                      9999-000                 82,631.78                            278,752.98
                                                                      TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                      & EXPENSES PER COURT ORDER DATED 4/9/20

04/15/2020           52017      SEYFARTH SHAW CHAPTER 7 EXPENSES      THIRD INTERIM EXPENSES PER COURT ORDER           3120-000                                       8,232.00       270,520.98
                                                                      DATED 4/9/20

04/15/2020           52018      SEYFARTH SHAW LLP                     THIRD INTERIM CHAPTER 7 FEES PURSUANT TO         3110-000                                     267,539.00           2,981.98
                                                                      COURT ORDER DATED 4/9/20


                                                                                                                 Page Subtotals               115,069.03            275,771.00


                                                                                         COLUMN TOTALS                                       3,069,249.79         3,066,267.81
                                                                                                  Less:Bank Transfer/CD's                    2,561,024.41           128,160.09
                                                                                         SUBTOTALS                                            508,225.38          2,938,107.72

                                                                                                Less: Payments to Debtors                                                 0.00
                                                                                         Net                                                  508,225.38          2,938,107.72
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                               Desc Main
                                                                                        FORM 2                                                                                                  Page 11
                                                                         Document         Page 15 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                           Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                     Bank Name:      Texas Capital Bank
                                                                                                                     Account Number/CD#:        ******5499
       Taxpayer ID No: **-***1490                                                                                            Account Name       1946 S. Canalport Checking
     For Period Ending: 6/30/2020                                                                              Blanket bond (per case limit):   5,000,000.00
                                                                                                               Separate bond (if applicable):   0.00

    1                   2                         3                                         4                                                      5                     6                  7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                       Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                  Code             Deposits($)         Disbursements($)         Balance($)
05/01/2019                      CHICAGO TITLE COMPANY                 SALE OF 1946 S. CANALPORT, CHICAGO, IL                                     301,721.52                                 301,721.52

                      [29]                                                                               352,000.00       1210-000
                                                                      WATER CERT & FEES TO
                                                                      CHICAGO LAND AGENCY                 (9,740.26)      2500-000
                                                                      SERVICES
                                                                      ATTY FEES FOR IMRAN KHAN
                                                                      - TRUSTEE'S REAL ESTATE               (600.00)      3210-000
                                                                      COUNSEL
                                                                      COMMISSION TO PEARSON
                                                                      REALTY GROUP - TRUSTEE'S          (12,695.00)       3510-000
                                                                      REALTOR
                                                                      COMMISSION TO KENTON
                                                                      REALTY GROUP LLC -                  (8,425.00)      3510-000
                                                                      REALTOR
                                                                      ESTIMATE OF REDEMPTION
                                                                                                        (13,994.44)       4700-000
                                                                      TO COOK COUNTY CLERK
                                                                      2018 TAX CREDIT                     (2,863.35)      4700-000

                                                                      2019 TAX CREDIT                     (1,960.43)      4700-000

12/20/2019                      KOWALSKI, ROBERT M                    From #####5499 To #####9599                         9999-000                                           7,500.00       294,221.52
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####5499 To #####5457                         9999-000                                      294,221.52                 0.00
                                                                      TRANSFER FUNDS FOR PAYMENT TO FDIC
                                                                      PURSUANT TO SETTLEMENT AGREEMENT


                                                                                                                    Page Subtotals               301,721.52             301,721.52
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                         Desc Main
                                                                                        FORM 2                                                                                         Page 12
                                                                         Document         Page 16 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                     Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                               Bank Name:      Texas Capital Bank
                                                                                                               Account Number/CD#:        ******5499
       Taxpayer ID No: **-***1490                                                                                      Account Name       1946 S. Canalport Checking
     For Period Ending: 6/30/2020                                                                        Blanket bond (per case limit):   5,000,000.00
                                                                                                         Separate bond (if applicable):   0.00

    1                   2                         3                                     4                                                    5                     6               7
                                                                                                                    Uniform
Transaction         Check or                                                                                         Trans.                                                    Account/ CD
   Date             [Refer#]            Paid To / Received From             Description of Transaction               Code             Deposits($)         Disbursements($)      Balance($)

                                                                                                              Page Subtotals


                                                                                      COLUMN TOTALS                                        301,721.52             301,721.52
                                                                                               Less:Bank Transfer/CD's                            0.00            301,721.52
                                                                                      SUBTOTALS                                            301,721.52                   0.00

                                                                                             Less: Payments to Debtors                                                  0.00
                                                                                      Net                                                  301,721.52                   0.00
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                                Desc Main
                                                                                        FORM 2                                                                                                Page 13
                                                                         Document         Page 17 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                            Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                      Bank Name:      Texas Capital Bank
                                                                                                                      Account Number/CD#:        ******5507
       Taxpayer ID No: **-***1490                                                                                             Account Name       6500 S. Drexel Checking Account
     For Period Ending: 6/30/2020                                                                               Blanket bond (per case limit):   5,000,000.00
                                                                                                                Separate bond (if applicable):   0.00

    1                   2                         3                                          4                                                      5                     6               7
                                                                                                                           Uniform
Transaction         Check or                                                                                                Trans.                                                    Account/ CD
   Date             [Refer#]            Paid To / Received From                 Description of Transaction                  Code             Deposits($)         Disbursements($)      Balance($)
06/06/2019                      FIDELITY NATIONAL TITLE COMPANY        SALE OF 65OO S. DREXEL,CHICAGO, IL                                         485,291.13                              485,291.13

                                                                       SALE OF 65OO S.
                      [31]                                                                                  550,000.00     1210-000
                                                                       DREXEL,CHICAGO, IL
                                                                       TITLE CO. WIRE TRANSFER
                                                                                                                (40.00)    2500-000
                                                                       SERVICE FEE
                                                                       TI FOR 2017 SOLD TAXES
                                                                       AND 2018 1ST INSTALLMENT             (11,000.00)    2500-000
                                                                       TO FNT
                                                                       WATER TO RIVER NORTH
                                                                                                            (15,474.78)    2500-000
                                                                       CLERKING
                                                                       ATTORNEY FEES TO IMRAN
                                                                                                              (600.00)     3120-000
                                                                       KHAN
                                                                       COMMISSION TO PEARSON
                                                                                                            (19,550.00)    3510-000
                                                                       REALTY
                                                                       COMMISSION TO AMERICAN
                                                                                                            (13,450.00)    3510-000
                                                                       RE
                                                                       2019 TAX CREDIT                       (2,200.50)    4700-000

                                                                       2018 TAX CREDIT                       (2,393.59)    4700-000

08/19/2019            [31]      FIDELITY NATIONAL TITLE COMPANY, LLC   ADDITIONAL SALE PROCEEDS RE 6500 DREXEL             1210-000                  4,557.45                             489,848.58


11/14/2019           54001      SEYFARTH SHAW LLP                      CHAPTER 7 FEES                                      3110-000                                      157,325.91       332,522.67


12/20/2019                      KOWALSKI, ROBERT M                     From #####5507 To #####9599                         9999-000                                        7,500.00       325,022.67
                                                                       TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                       WITH FDIC


                                                                                                                     Page Subtotals               489,848.58             164,825.91
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                           Desc Main
                                                                                        FORM 2                                                                                               Page 14
                                                                         Document         Page 18 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                       Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                 Bank Name:      Texas Capital Bank
                                                                                                                 Account Number/CD#:        ******5507
       Taxpayer ID No: **-***1490                                                                                        Account Name       6500 S. Drexel Checking Account
     For Period Ending: 6/30/2020                                                                          Blanket bond (per case limit):   5,000,000.00
                                                                                                           Separate bond (if applicable):   0.00

    1                   2                         3                                       4                                                    5                     6                   7
                                                                                                                      Uniform
Transaction         Check or                                                                                           Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From               Description of Transaction               Code             Deposits($)         Disbursements($)          Balance($)
12/20/2019                      KOWALSKI, ROBERT M                    From #####5507 To #####5457                     9999-000                                      325,022.67                  0.00
                                                                      TRANSFER FUNDS FOR PAYMENT TO FDIC
                                                                      PURSUANT TO SETTLEMENT AGREEMENT


                                                                                                                Page Subtotals                      0.00            325,022.67


                                                                                         COLUMN TOTALS                                       489,848.58             489,848.58
                                                                                                 Less:Bank Transfer/CD's                            0.00            332,522.67
                                                                                         SUBTOTALS                                           489,848.58             157,325.91

                                                                                               Less: Payments to Debtors                                                      0.00
                                                                                         Net                                                 489,848.58             157,325.91
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                        FORM 2                                                                                                  Page 15
                                                                         Document         Page 19 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******5515
       Taxpayer ID No: **-***1490                                                                                           Account Name       2712-14 W. North Ave. Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                         3                                        4                                                     5                     6                    7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                 Code             Deposits($)         Disbursements($)          Balance($)
06/28/2019                      CHICAGO TITLE & TRUST                 SALE PROCEEDS RE: 2712-2714 WEST NORTH                                    625,767.18                                  625,767.18
                                                                      AVENUE, CHICAGO, IL
                                                                      SALE PROCEEDS RE: 2712-
                      [32]                                            2714 WEST NORTH AVENUE,          740,000.00        1210-000
                                                                      CHICAGO, IL
                                                                      COMMISSION TO COMPASS            (18,150.00)       2500-000

                                                                      PAYMENT TO ALBANY BANK                (460.00)     2500-000
                                                                      WATER CERT TO CHICAGO
                                                                                                        (4,977.33)       2500-000
                                                                      LAND AGENCY SERVICES
                                                                      ATTY FEES - IMRAN KHAN                (600.00)     3210-000
                                                                      COMMISSION TO PEARSON
                                                                                                       (26,250.00)       3510-000
                                                                      REALTY GROUP
                                                                      LAND TRUST FEE TO IMRAN
                                                                                                            (845.00)     3520-000
                                                                      KHAN
                                                                      TAXES                             (6,366.05)       4700-000
                                                                      TITLE INDEMNITY FOR 2017
                                                                      AND 1ST INSTALLMENT 2018         (48,555.43)       4700-000
                                                                      TAXES
                                                                      2ND INSTALLMENT 2018
                                                                                                        (7,177.04)       4700-000
                                                                      TAXES
                                                                      PAYMENT TO CITY OF
                                                                                                            (851.97)     4700-000
                                                                      CHICAGO

09/17/2019            [32]      CHICAGO TITLE & TRUST COMPANY         ADDITIONAL SALE PROCEEDS                           1210-000                28,956.10                                  654,723.28


                                                                                                                   Page Subtotals               654,723.28                   0.00
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                         FORM 2                                                                                                  Page 16
                                                                          Document         Page 20 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                           Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                     Bank Name:      Texas Capital Bank
                                                                                                                     Account Number/CD#:        ******5515
       Taxpayer ID No: **-***1490                                                                                            Account Name       2712-14 W. North Ave. Checking Account
     For Period Ending: 6/30/2020                                                                              Blanket bond (per case limit):   5,000,000.00
                                                                                                               Separate bond (if applicable):   0.00

    1                   2                            3                                        4                                                   5                     6                    7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                        Account/ CD
   Date             [Refer#]             Paid To / Received From                  Description of Transaction               Code             Deposits($)         Disbursements($)          Balance($)
11/14/2019           55001      SEYFARTH SHAW LLP                        CHAPTER 11 FEES                                  3110-000                                      67,000.00            587,723.28


11/14/2019           55002      SEYFARTH SHAW LLP                        CHAPTER 7 FEES                                   3110-000                                     164,123.20            423,600.08


12/20/2019                      KOWALSKI, ROBERT M                       From #####5515 To #####9599                      9999-000                                       7,500.00            416,100.08
                                                                         TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                         WITH FDIC

12/23/2019                      KOWALSKI, ROBERT M                       From #####5515 To #####5457                      9999-000                                     208,050.04            208,050.04
                                                                         TRANSFER FUNDS FOR PAYMENT TO SEYFARTH

03/10/2020           55003      International Sureties, Ltd.             Bond Premium                                     2300-000                                           71.03           207,979.01
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

04/15/2020                      KOWALSKI, ROBERT M                       From #####5515 To #####5457                      9999-000                                      82,631.78            125,347.23
                                                                         TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                         & EXPENSES PER COURT ORDER DATED 4/9/20


                                                                                                                    Page Subtotals                      0.00           529,376.05


                                                                                            COLUMN TOTALS                                        654,723.28            529,376.05
                                                                                                     Less:Bank Transfer/CD's                            0.00           298,181.82
                                                                                            SUBTOTALS                                            654,723.28            231,194.23

                                                                                                   Less: Payments to Debtors                                                  0.00
                                                                                            Net                                                  654,723.28            231,194.23
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                         FORM 2                                                                                             Page 17
                                                                          Document         Page 21 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                           Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                     Bank Name:      Texas Capital Bank
                                                                                                                     Account Number/CD#:        ******5523
       Taxpayer ID No: **-***1490                                                                                            Account Name       5340 S. Rockwell
     For Period Ending: 6/30/2020                                                                              Blanket bond (per case limit):   5,000,000.00
                                                                                                               Separate bond (if applicable):   0.00

    1                   2                            3                                        4                                                    5                    6               7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                   Account/ CD
   Date             [Refer#]             Paid To / Received From                  Description of Transaction               Code             Deposits($)          Disbursements($)    Balance($)
08/09/2019                      KOWALSKI, ROBERT M                       From #####5457 To #####5523                      9999-000               113,024.57                             113,024.57


12/20/2019                      KOWALSKI, ROBERT M                       From #####5523 To #####9599                      9999-000                                       7,500.00       105,524.57
                                                                         TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                         WITH FDIC

12/23/2019                      KOWALSKI, ROBERT M                       From #####9573 To #####5523                      9999-000                 52,762.29                            158,286.86
                                                                         TRANSFER FUNDS FOR PAYMENT TO SEYFARTH

12/23/2019                      KOWALSKI, ROBERT M                       From #####5523 To #####9573                      9999-000                                      52,762.29       105,524.57
                                                                         TRANSFER ERROR - TRANSFERRING FUNDS BACK TO
                                                                         ACCT. ENDING 9573

12/23/2019                      KOWALSKI, ROBERT M                       From #####5523 To #####5457                      9999-000                                      52,762.29        52,762.28
                                                                         TRANSFER FUNDS FOR PAYMENT TO SEYFARTH

03/02/2020            [10]      CHICAGO TITLE & TRUST COMPANY            ADDITIONAL SALE PROCEEDS RE 5340 S. ROCKWELL     1110-000                  1,645.74                             54,408.02


03/10/2020           56001      International Sureties, Ltd.             Bond Premium                                     2300-000                                          71.02        54,337.00
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

04/15/2020                      KOWALSKI, ROBERT M                       From #####5523 To #####5457                      9999-000                                      20,955.74        33,381.26
                                                                         TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                         & EXPENSES PER COURT ORDER DATED 4/9/20


                                                                                                                    Page Subtotals               167,432.60            134,051.34
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                         Desc Main
                                                                                        FORM 2                                                                                        Page 18
                                                                         Document         Page 22 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                     Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                               Bank Name:      Texas Capital Bank
                                                                                                               Account Number/CD#:        ******5523
       Taxpayer ID No: **-***1490                                                                                      Account Name       5340 S. Rockwell
     For Period Ending: 6/30/2020                                                                        Blanket bond (per case limit):   5,000,000.00
                                                                                                         Separate bond (if applicable):   0.00

    1                   2                         3                                     4                                                    5                    6               7
                                                                                                                    Uniform
Transaction         Check or                                                                                         Trans.                                                   Account/ CD
   Date             [Refer#]            Paid To / Received From             Description of Transaction               Code             Deposits($)          Disbursements($)    Balance($)

                                                                                                              Page Subtotals


                                                                                      COLUMN TOTALS                                        167,432.60            134,051.34
                                                                                               Less:Bank Transfer/CD's                     165,786.86            133,980.32
                                                                                      SUBTOTALS                                               1,645.74                71.02

                                                                                             Less: Payments to Debtors                                                 0.00
                                                                                      Net                                                     1,645.74                71.02
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                        FORM 2                                                                                                    Page 19
                                                                         Document         Page 23 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******5531
       Taxpayer ID No: **-***1490                                                                                           Account Name       5307-1 W. Leland Avenue Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                         3                                        4                                                     5                     6                      7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                          Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                 Code             Deposits($)         Disbursements($)            Balance($)
10/03/2019                      GREATER ILLINOIS TITLE CO INC.        SALE PROCEEDS                                                             106,679.35                                    106,679.35

                       [4]                                            SALE PROCEEDS                    150,000.00        1110-000
                                                                      WATER CERTIFICATION TO
                                                                      CITY OF CHICAGO WATER                  (50.00)     2500-000
                                                                      DEPT.
                                                                      TRUST FEES TO CHICAGO
                                                                                                        (1,090.00)       2500-000
                                                                      TITLE AND TRUST COMPANY
                                                                      COUNTY PROPERTY TAXES -
                                                                                                        (4,580.65)       2820-000
                                                                      2019
                                                                      TAX INDEMNITY FOR SOLD
                                                                      TAXES TO GREATER ILLINOIS        (28,000.00)       2820-000
                                                                      TITLE COMPANY
                                                                      ATTORNEY FEE TO IMRAN
                                                                                                            (600.00)     3210-000
                                                                      KHAN
                                                                      REAL ESTATE COMMISSION -
                                                                      LISTING TO PEARSON REALTY         (5,500.00)       3510-000
                                                                      GROUP
                                                                      REAL ESTATE COMMISSION -
                                                                                                        (3,500.00)       3510-000
                                                                      SELLING TO AUCTIONWORKS

12/20/2019                      KOWALSKI, ROBERT M                    From #####5531 To #####9599                        9999-000                                       7,500.00               99,179.35
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/23/2019                      KOWALSKI, ROBERT M                    From #####5531 To #####5457                        9999-000                                      49,589.68               49,589.67
                                                                      TRANSFER FUNDS FOR PAYMENT TO SEYFARTH


                                                                                                                   Page Subtotals               106,679.35             57,089.68
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                             Desc Main
                                                                                         FORM 2                                                                                                   Page 20
                                                                          Document         Page 24 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******5531
       Taxpayer ID No: **-***1490                                                                                           Account Name       5307-1 W. Leland Avenue Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                            3                                       4                                                   5                     6                      7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                          Account/ CD
   Date             [Refer#]             Paid To / Received From                 Description of Transaction               Code             Deposits($)         Disbursements($)            Balance($)
03/10/2020           57001      International Sureties, Ltd.             Bond Premium                                    2300-000                                          71.02               49,518.65
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

04/15/2020                      KOWALSKI, ROBERT M                       From #####5531 To #####5457                     9999-000                                      19,695.66               29,822.99
                                                                         TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                         & EXPENSES PER COURT ORDER DATED 4/9/20


                                                                                                                   Page Subtotals                      0.00            19,766.68


                                                                                            COLUMN TOTALS                                       106,679.35             76,856.36
                                                                                                    Less:Bank Transfer/CD's                            0.00            76,785.34
                                                                                            SUBTOTALS                                           106,679.35                 71.02

                                                                                                  Less: Payments to Debtors                                                  0.00
                                                                                            Net                                                 106,679.35                 71.02
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                        FORM 2                                                                                                  Page 21
                                                                         Document         Page 25 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******5549
       Taxpayer ID No: **-***1490                                                                                           Account Name       5301 W. Leland Avenue Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                          3                                       4                                                     5                     6                    7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                 Code             Deposits($)         Disbursements($)          Balance($)
10/03/2019                      GREATER ILLINOIS TITLE CO. INC.       SALE PROCEEDS                                                             226,832.95                                  226,832.95

                       [5]                                            SALE PROCEEDS                    300,000.00        1110-000
                                                                      WATER CERTIFICATION TO
                                                                      CITY OF CHICAGO WATER             (4,003.56)       2500-000
                                                                      DEPT.
                                                                      TRUST FEES TO CHICAGO
                                                                                                        (1,170.00)       2500-000
                                                                      TITLE AND TRUST CO.
                                                                      PAYOFF LIEN TO COOK
                                                                                                            (618.80)     2500-000
                                                                      COUNTY ASSESSOR
                                                                      COUNTY PROPERTY TAXES
                                                                                                        (6,774.69)       2820-000
                                                                      2019
                                                                      TITLE INDEMNITY FOR SOLD
                                                                      TAXES TO GREATER ILLINOIS        (42,000.00)       2820-000
                                                                      TITLE COMPANY
                                                                      ATTORNEY FEES TO IMRAN
                                                                                                            (600.00)     3210-000
                                                                      KHAN
                                                                      REAL ESTATE COMMISSION -
                                                                      LISTING TO PEARSON REALTY        (10,750.00)       3510-000
                                                                      GROUP
                                                                      REAL ESTATE COMMISSION -
                                                                                                        (7,250.00)       3510-000
                                                                      SELLING TO AUCTIONWORKS

12/20/2019                      KOWALSKI, ROBERT M                    From #####5549 To #####9599                        9999-000                                       7,500.00            219,332.95
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/23/2019                      KOWALSKI, ROBERT M                    From #####5549 To #####5457                        9999-000                                     109,666.48            109,666.47
                                                                      TRANSFER FUNDS FOR PAYMENT TO SEYFARTH


                                                                                                                   Page Subtotals               226,832.95            117,166.48
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                         FORM 2                                                                                                  Page 22
                                                                          Document         Page 26 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                           Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                     Bank Name:      Texas Capital Bank
                                                                                                                     Account Number/CD#:        ******5549
       Taxpayer ID No: **-***1490                                                                                            Account Name       5301 W. Leland Avenue Checking Account
     For Period Ending: 6/30/2020                                                                              Blanket bond (per case limit):   5,000,000.00
                                                                                                               Separate bond (if applicable):   0.00

    1                   2                            3                                        4                                                   5                     6                    7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                        Account/ CD
   Date             [Refer#]             Paid To / Received From                  Description of Transaction               Code             Deposits($)         Disbursements($)          Balance($)
03/10/2020           58001      International Sureties, Ltd.             Bond Premium                                     2300-000                                           71.02           109,595.45
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

03/26/2020            [28]      GREATER ILLINOIS TITLE COMPANY           ADDITIONAL SALE PROCEEDS                         1110-000                    459.77                                 110,055.22


03/27/2020                      KOWALSKI, ROBERT M                       From #####5549 To #####5556                      9999-000                                          459.77           109,595.45
                                                                         DEPOSIT MADE TO WRONG ACCOUNT - TRANSFER
                                                                         TO CORRECT ACCOUNT

04/15/2020                      KOWALSKI, ROBERT M                       From #####5549 To #####5457                      9999-000                                      43,556.52             66,038.93
                                                                         TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                         & EXPENSES PER COURT ORDER DATED 4/9/20


                                                                                                                    Page Subtotals                    459.77            44,087.31


                                                                                            COLUMN TOTALS                                        227,292.72            161,253.79
                                                                                                      Less:Bank Transfer/CD's                           0.00           161,182.77
                                                                                            SUBTOTALS                                            227,292.72                  71.02

                                                                                                    Less: Payments to Debtors                                                 0.00
                                                                                            Net                                                  227,292.72                  71.02
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                        FORM 2                                                                                                    Page 23
                                                                         Document         Page 27 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******5556
       Taxpayer ID No: **-***1490                                                                                           Account Name       1711 S. Newberry Avenue Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                          3                                       4                                                     5                     6                      7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                          Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                 Code             Deposits($)         Disbursements($)            Balance($)
11/20/2019                      GREATER ILLINOIS TITLE CO. INC.       SALE PROCEEDS FROM 1707 S. NEWBERRY AVE                                   203,452.93                                    203,452.93

                                                                      SALE PROCEEDS FROM 1707
                       [6]                                                                             250,000.00        1110-000
                                                                      S. NEWBERRY AVE
                                                                      SOLD TAXES TO TOWER DBI
                                                                                                       (22,082.46)       2500-000
                                                                      VI TRUST 2016-1
                                                                      WATER CERT TO CITY OF
                                                                                                        (4,152.24)       2500-000
                                                                      CHICAGO WATER DEPT.
                                                                      TRUST FEES TO CHICAGO
                                                                                                            (375.00)     2500-000
                                                                      TITLE AND TRUST
                                                                      ADJUSTMENT - NEED TO FIX               (33.81)     2500-000
                                                                      ATTORNEY FEE TO IMRAN
                                                                                                            (600.00)     3210-000
                                                                      KHAN
                                                                      REAL ESTATE COMMISSION -
                                                                                                        (9,000.00)       3510-000
                                                                      PEARSON REALTY GROUP
                                                                      REAL ESTATE COMMISSION -
                                                                                                        (6,000.00)       3510-000
                                                                      SELLING TO AUCTIONWORKS
                                                                      COUNTY PROPERTY TAXES
                                                                                                        (4,303.56)       4700-000
                                                                      FROM 1/1/19 THRU 9/30/19

11/20/2019                      GREATER ILLINOIS TITLE CO. INC.       SALE PROCEEDS FROM 1711 NEWBERRY AVE                                      130,172.79                                    333,625.72

                                                                      SALE PROCEEDS FROM 1711
                      [11]                                                                             175,000.00        1110-000
                                                                      NEWBERRY AVE
                                                                      SOLD TAXES TO TOWER DBI
                                                                                                       (26,438.91)       2500-000
                                                                      VI TRUST 2016-1
                                                                      WATER CERT TO CITY OF
                                                                                                             (50.00)     2500-000
                                                                      CHICAGO WATER DEPT.

                                                                                                                   Page Subtotals               333,625.72                  0.00
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                        FORM 2                                                                                                    Page 24
                                                                         Document         Page 28 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******5556
       Taxpayer ID No: **-***1490                                                                                           Account Name       1711 S. Newberry Avenue Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                         3                                        4                                                     5                     6                      7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                          Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                 Code             Deposits($)         Disbursements($)            Balance($)
                                                                      TRUST FEES TO CHICAGO
                                                                                                        (1,050.00)       2500-000
                                                                      TITLE AND TRUST
                                                                      ADJUSTMENT - NEED TO
                                                                                                            (527.89)     2500-000
                                                                      DELETE THIS LATER
                                                                      ATTORNEY FEE TO IMRAN
                                                                                                            (600.00)     3210-000
                                                                      KHAN
                                                                      REAL ESTATE COMMISSION -
                                                                                                        (6,375.00)       3510-000
                                                                      PEARSON REALTY GROUP
                                                                      SELLING TO AUCTIONWORKS           (4,125.00)       3510-000
                                                                      COUNTY PROPERTY TAXES
                                                                                                        (5,645.62)       4700-000
                                                                      FROM 1/1/19 THRU 9/30/19
                                                                      COUNTY PROPERTY TAXES
                                                                                                             (14.79)     4700-000
                                                                      FROM 1/1/19 THRU 9/30/19

12/18/2019                      KOWALSKI, ROBERT M                    From #####5556 To #####5598                        9999-000                                    203,452.93               130,172.79
                                                                      TRANSFER SALE PROCEEDS FROM 1707 S.
                                                                      NEWBERRY SALE TO THE 1707 S. NEWBERRY
                                                                      CHECKING ACCOUNT

12/20/2019                      KOWALSKI, ROBERT M                    From #####5556 To #####9599                        9999-000                                       7,500.00              122,672.79
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/23/2019                      KOWALSKI, ROBERT M                    From #####5556 To #####5457                        9999-000                                      61,336.40               61,336.39
                                                                      TRANSFER FUNDS FOR PAYMENT TO SEYFARTH


                                                                                                                   Page Subtotals               130,172.79           272,289.33
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                         FORM 2                                                                                                    Page 25
                                                                          Document         Page 29 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                           Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                     Bank Name:      Texas Capital Bank
                                                                                                                     Account Number/CD#:        ******5556
       Taxpayer ID No: **-***1490                                                                                            Account Name       1711 S. Newberry Avenue Checking Account
     For Period Ending: 6/30/2020                                                                              Blanket bond (per case limit):   5,000,000.00
                                                                                                               Separate bond (if applicable):   0.00

    1                   2                            3                                        4                                                   5                     6                      7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                          Account/ CD
   Date             [Refer#]             Paid To / Received From                  Description of Transaction               Code             Deposits($)         Disbursements($)            Balance($)
03/10/2020           59001      International Sureties, Ltd.             Bond Premium                                     2300-000                                          71.02               61,265.37
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

03/27/2020            [11]      GREATER ILLINOIS TITLE COMPANY           TI OVERAGE                                       1110-000                    459.77                                    61,725.14


03/27/2020                      KOWALSKI, ROBERT M                       From #####5549 To #####5556                      9999-000                    459.77                                    62,184.91
                                                                         DEPOSIT MADE TO WRONG ACCOUNT - TRANSFER
                                                                         TO CORRECT ACCOUNT

04/15/2020                      KOWALSKI, ROBERT M                       From #####5556 To #####5457                      9999-000                                      24,361.14               37,823.77
                                                                         TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                         & EXPENSES PER COURT ORDER DATED 4/9/20


                                                                                                                    Page Subtotals                    919.54            24,432.16


                                                                                            COLUMN TOTALS                                        334,545.26           296,721.49
                                                                                                     Less:Bank Transfer/CD's                          459.77          296,650.47
                                                                                            SUBTOTALS                                            334,085.49                 71.02

                                                                                                   Less: Payments to Debtors                                                 0.00
                                                                                            Net                                                  334,085.49                 71.02
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                                Desc Main
                                                                                         FORM 2                                                                                                Page 26
                                                                          Document         Page 30 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                             Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                       Bank Name:      Texas Capital Bank
                                                                                                                       Account Number/CD#:        ******5564
       Taxpayer ID No: **-***1490                                                                                              Account Name       1823 N. Keeler Checking Account
     For Period Ending: 6/30/2020                                                                                Blanket bond (per case limit):   5,000,000.00
                                                                                                                 Separate bond (if applicable):   0.00

    1                   2                            3                                        4                                                      5                     6               7
                                                                                                                            Uniform
Transaction         Check or                                                                                                 Trans.                                                    Account/ CD
   Date             [Refer#]             Paid To / Received From                  Description of Transaction                 Code             Deposits($)         Disbursements($)      Balance($)
10/03/2019                      GREATER ILLINOIS TITLE CO. INC.          SALE PROCEEDS                                                             121,242.96                              121,242.96

                                                                         SALE PROCEEDS FROM SALE
                      [34]                                                                                165,000.00        1110-000
                                                                         OF 1823 N. KEELER AVENUE
                                                                         TI FOR SOLD TAXES TO
                                                                                                          (25,000.00)       2500-000
                                                                         GREATER ILLINOIS TITLE
                                                                         WATER CERT TO CITY OF
                                                                                                           (4,229.65)       2500-000
                                                                         CHICAGO WATER DEPT.
                                                                         TRUST FEES TO CHICAGO
                                                                                                               (875.00)     2500-000
                                                                         TITLE AND TRUST
                                                                         ATTORNEY FEES TO IMRAN
                                                                                                               (600.00)     3210-000
                                                                         KHAN
                                                                         REAL ESTATE COMMISSION -
                                                                                                           (6,025.00)       3510-000
                                                                         PEARSON REALTY GROUP
                                                                         SELLING TO AUCTIONWORKS           (3,875.00)       3510-000
                                                                         COUNTY PROPERTY TAXES
                                                                                                           (3,152.39)       4700-000
                                                                         FROM 1/1/19 THRU 9/30/19

12/20/2019                      KOWALSKI, ROBERT M                       From #####5564 To #####9599                        9999-000                                        7,500.00       113,742.96
                                                                         TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                         WITH FDIC

12/23/2019                      KOWALSKI, ROBERT M                       From #####5564 To #####5457                        9999-000                                       56,871.48        56,871.48
                                                                         TRANSFER FUNDS FOR PAYMENT TO SEYFARTH

03/10/2020           60001      International Sureties, Ltd.             Bond Premium                                       2300-000                                           71.02        56,800.46
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

                                                                                                                      Page Subtotals               121,242.96              64,442.50
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                           Desc Main
                                                                                        FORM 2                                                                                               Page 27
                                                                         Document         Page 31 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                       Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                 Bank Name:      Texas Capital Bank
                                                                                                                 Account Number/CD#:        ******5564
       Taxpayer ID No: **-***1490                                                                                        Account Name       1823 N. Keeler Checking Account
     For Period Ending: 6/30/2020                                                                          Blanket bond (per case limit):   5,000,000.00
                                                                                                           Separate bond (if applicable):   0.00

    1                   2                         3                                       4                                                    5                     6                   7
                                                                                                                      Uniform
Transaction         Check or                                                                                           Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From               Description of Transaction               Code             Deposits($)         Disbursements($)          Balance($)
04/15/2020                      KOWALSKI, ROBERT M                    From #####5564 To #####5457                     9999-000                                       22,587.80            34,212.66
                                                                      TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                      & EXPENSES PER COURT ORDER DATED 4/9/20


                                                                                                                Page Subtotals                      0.00             22,587.80


                                                                                         COLUMN TOTALS                                       121,242.96              87,030.30
                                                                                                 Less:Bank Transfer/CD's                            0.00             86,959.28
                                                                                         SUBTOTALS                                           121,242.96                  71.02

                                                                                               Less: Payments to Debtors                                                      0.00
                                                                                         Net                                                 121,242.96                  71.02
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                        FORM 2                                                                                                   Page 28
                                                                         Document         Page 32 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******5572
       Taxpayer ID No: **-***1490                                                                                           Account Name       1742 N. Bissell Street Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                          3                                       4                                                      5                      6                   7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                         Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                 Code             Deposits($)          Disbursements($)          Balance($)
10/03/2019                      GREATER ILLINOIS TITLE CO. INC.       SALE PROCEEDS                                                             477,309.93                                   477,309.93

                      [36]                                            SALE PROCEEDS                    600,000.00        1210-000
                                                                      WATER CERTIFICATION TO
                                                                      CITY OF CHICAGO WATER             (1,850.26)       2500-000
                                                                      DEPT.
                                                                      TRUST FEES TO CHICAGO
                                                                                                            (895.00)     2500-000
                                                                      TITLE & TRUST
                                                                      COUNTY PROPERTY TAXES
                                                                                                       (16,344.81)       2820-000
                                                                      2019
                                                                      TITLE INDEMNITY FOR SOLD
                                                                      TAXES & 2ND 2018 TAXES TO        (67,000.00)       2820-000
                                                                      GIT
                                                                      ATTORNEY FEES TO IMRAN
                                                                                                            (600.00)     3210-000
                                                                      KHAN
                                                                      REAL ESTATE COMMISSION
                                                                                                       (21,250.00)       3510-000
                                                                      TO PEARSON REALTY GROUP
                                                                      REAL ESTATE COMMISSION
                                                                      TO SELLING TO                    (14,750.00)       3510-000
                                                                      AUCTIONWORKS

12/20/2019                      KOWALSKI, ROBERT M                    From #####5572 To #####9599                        9999-000                                         7,500.00           469,809.93
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####5572 To #####5457                        9999-000                                       469,809.93                  0.00
                                                                      TRANSFER FUNDS FOR PAYMENT TO FDIC
                                                                      PURSUANT TO SETTLEMENT AGREEMENT


                                                                                                                   Page Subtotals               477,309.93              477,309.93
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                         Desc Main
                                                                                        FORM 2                                                                                              Page 29
                                                                         Document         Page 33 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                     Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                               Bank Name:      Texas Capital Bank
                                                                                                               Account Number/CD#:        ******5572
       Taxpayer ID No: **-***1490                                                                                      Account Name       1742 N. Bissell Street Checking Account
     For Period Ending: 6/30/2020                                                                        Blanket bond (per case limit):   5,000,000.00
                                                                                                         Separate bond (if applicable):   0.00

    1                   2                         3                                     4                                                    5                      6                   7
                                                                                                                    Uniform
Transaction         Check or                                                                                         Trans.                                                         Account/ CD
   Date             [Refer#]            Paid To / Received From             Description of Transaction               Code             Deposits($)          Disbursements($)          Balance($)

                                                                                                              Page Subtotals


                                                                                      COLUMN TOTALS                                        477,309.93              477,309.93
                                                                                               Less:Bank Transfer/CD's                             0.00            477,309.93
                                                                                      SUBTOTALS                                            477,309.93                     0.00

                                                                                             Less: Payments to Debtors                                                    0.00
                                                                                      Net                                                  477,309.93                     0.00
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                        FORM 2                                                                                                 Page 30
                                                                         Document         Page 34 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******5580
       Taxpayer ID No: **-***1490                                                                                           Account Name       935 W. Willow Street Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                          3                                       4                                                      5                     6                  7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                       Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                 Code             Deposits($)         Disbursements($)         Balance($)
10/03/2019                      GREATER ILLINOIS TITLE CO. INC.       SALE PROCEEDS                                                             266,122.14                                 266,122.14

                      [37]                                            SALE PROCEEDS                    300,000.00        1210-000
                                                                      TRUST FEES TO CHICAGO
                                                                                                            (925.00)     2500-000
                                                                      TITLE AND TRUST COMPANY
                                                                      WATER CERTIFICATION TO
                                                                      CITY OF CHICAGO WATER                  (50.00)     2500-000
                                                                      DEPT.
                                                                      COUNTY PROPERTY TAXES -
                                                                                                        (4,302.86)       2820-000
                                                                      2019
                                                                      TITLE INDEMNITY FOR SOLD
                                                                      TAXES TO GREATER ILLINOIS        (10,000.00)       2820-000
                                                                      TITLE COMPANY
                                                                      ATTORNEY FEE TO IMRAN
                                                                                                            (600.00)     3210-000
                                                                      KHAN
                                                                      REAL ESTATE COMMISSION -
                                                                      LISTING TO PEARSON REALTY        (10,750.00)       3510-000
                                                                      GROUP
                                                                      REAL ESTATE COMMISSION -
                                                                                                        (7,250.00)       3510-000
                                                                      SELLING TO AUCTIONWORKS

12/20/2019                      KOWALSKI, ROBERT M                    From #####5580 To #####9599                        9999-000                                        7,500.00          258,622.14
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####5580 To #####5457                        9999-000                                     258,622.14                  0.00
                                                                      TRANSFER FUNDS FOR PAYMENT TO FDIC
                                                                      PURSUANT TO SETTLEMENT AGREEMENT


                                                                                                                   Page Subtotals               266,122.14            266,122.14
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                         Desc Main
                                                                                        FORM 2                                                                                            Page 31
                                                                         Document         Page 35 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                     Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                               Bank Name:      Texas Capital Bank
                                                                                                               Account Number/CD#:        ******5580
       Taxpayer ID No: **-***1490                                                                                      Account Name       935 W. Willow Street Checking Account
     For Period Ending: 6/30/2020                                                                        Blanket bond (per case limit):   5,000,000.00
                                                                                                         Separate bond (if applicable):   0.00

    1                   2                         3                                     4                                                    5                     6                  7
                                                                                                                    Uniform
Transaction         Check or                                                                                         Trans.                                                       Account/ CD
   Date             [Refer#]            Paid To / Received From             Description of Transaction               Code             Deposits($)         Disbursements($)         Balance($)

                                                                                                              Page Subtotals


                                                                                      COLUMN TOTALS                                        266,122.14            266,122.14
                                                                                               Less:Bank Transfer/CD's                            0.00           266,122.14
                                                                                      SUBTOTALS                                            266,122.14                   0.00

                                                                                             Less: Payments to Debtors                                                  0.00
                                                                                      Net                                                  266,122.14                   0.00
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                         FORM 2                                                                                                    Page 32
                                                                          Document         Page 36 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                           Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                     Bank Name:      Texas Capital Bank
                                                                                                                     Account Number/CD#:        ******5598
       Taxpayer ID No: **-***1490                                                                                            Account Name       1707 S. Newberry Avenue Checking Account
     For Period Ending: 6/30/2020                                                                              Blanket bond (per case limit):   5,000,000.00
                                                                                                               Separate bond (if applicable):   0.00

    1                   2                            3                                        4                                                   5                     6                      7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                          Account/ CD
   Date             [Refer#]             Paid To / Received From                  Description of Transaction               Code             Deposits($)         Disbursements($)            Balance($)
12/18/2019                      KOWALSKI, ROBERT M                       From #####5556 To #####5598                      9999-000               203,452.93                                    203,452.93
                                                                         TRANSFER SALE PROCEEDS FROM 1707 S.
                                                                         NEWBERRY SALE TO THE 1707 S. NEWBERRY
                                                                         CHECKING ACCOUNT

03/10/2020           63001      International Sureties, Ltd.             Bond Premium                                     2300-000                                          71.03              203,381.90
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

                                                                                                                    Page Subtotals               203,452.93                 71.03


                                                                                            COLUMN TOTALS                                        203,452.93                 71.03
                                                                                                     Less:Bank Transfer/CD's                     203,452.93                  0.00
                                                                                            SUBTOTALS                                                   0.00                71.03

                                                                                                   Less: Payments to Debtors                                                 0.00
                                                                                            Net                                                         0.00                71.03
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                        FORM 2                                                                                                 Page 33
                                                                         Document         Page 37 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******5606
       Taxpayer ID No: **-***1490                                                                                           Account Name       6522 S. Ellis Avenue Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                          3                                       4                                                      5                     6                  7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                       Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                 Code             Deposits($)          Disbursements($)        Balance($)
10/03/2019                      GREATER ILLINOIS TITLE CO. INC.       SALE PROCEEDS                                                               73,966.69                                 73,966.69

                      [35]                                            SALE PROCEEDS                    150,000.00        1110-000
                                                                      WATER CERTIFICATION TO
                                                                      CITY OF CHICAGO WATER            (10,835.74)       2500-000
                                                                      DEPT.
                                                                      TRUST FEES TO CHICAGO
                                                                                                            (350.00)     2500-000
                                                                      TITLE
                                                                      WILL NEED TO DELETE -
                                                                                                       (35,045.26)       2500-000
                                                                      DETERMINE DISCREPANCY
                                                                      COUNTY PROPERTY TAXES
                                                                                                        (3,202.31)       2820-000
                                                                      2019
                                                                      TITLE INDEMNITY FOR SOLD
                                                                      TAXES TO GREATER ILLINOIS        (17,000.00)       2820-000
                                                                      TITLE COMPANY
                                                                      ATTORNEY FEE TO IMRAN
                                                                                                            (600.00)     3210-000
                                                                      KHAN
                                                                      REAL ESTATE COMMISSION -
                                                                      LISTING TO PEARSON REALTY         (5,500.00)       3510-000
                                                                      GROUP
                                                                      REAL ESTATE COMMISSION -
                                                                                                        (3,500.00)       3510-000
                                                                      SELLING TO AUCTIONWORKS

12/20/2019                      KOWALSKI, ROBERT M                    From #####5606 To #####9599                        9999-000                                         7,500.00          66,466.69
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/23/2019                      KOWALSKI, ROBERT M                    From #####5606 To #####5457                        9999-000                                       33,233.35           33,233.34
                                                                      TRANSFER FUNDS FOR PAYMENT TO SEYFARTH


                                                                                                                   Page Subtotals                 73,966.69             40,733.35
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                             Desc Main
                                                                                         FORM 2                                                                                                Page 34
                                                                          Document         Page 38 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******5606
       Taxpayer ID No: **-***1490                                                                                           Account Name       6522 S. Ellis Avenue Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                            3                                       4                                                    5                     6                  7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                       Account/ CD
   Date             [Refer#]             Paid To / Received From                 Description of Transaction               Code             Deposits($)          Disbursements($)        Balance($)
03/10/2020           64001      International Sureties, Ltd.             Bond Premium                                    2300-000                                            71.02          33,162.32
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

04/15/2020                      KOWALSKI, ROBERT M                       From #####5606 To #####5457                     9999-000                                       13,199.38           19,962.94
                                                                         TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                         & EXPENSES PER COURT ORDER DATED 4/9/20


                                                                                                                   Page Subtotals                       0.00            13,270.40


                                                                                            COLUMN TOTALS                                         73,966.69             54,003.75
                                                                                                    Less:Bank Transfer/CD's                             0.00            53,932.73
                                                                                            SUBTOTALS                                             73,966.69                  71.02

                                                                                                  Less: Payments to Debtors                                                   0.00
                                                                                            Net                                                   73,966.69                  71.02
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                        FORM 2                                                                                                 Page 35
                                                                         Document         Page 39 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******5614
       Taxpayer ID No: **-***1490                                                                                           Account Name       4547 S. Union Avenue Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                          3                                       4                                                     5                     6                   7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                       Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                 Code             Deposits($)         Disbursements($)         Balance($)
10/03/2019                      GREATER ILLINOIS TITLE CO. INC.       SALE PROCEEDS                                                              89,694.84                                  89,694.84

                      [38]                                            SALE PROCEEDS                    120,000.00        1210-000
                                                                      WATER CERTIFICATION TO
                                                                      CITY OF CHICAGO WATER             (8,621.12)       2500-000
                                                                      DEPT.
                                                                      COUNTY PROPERTY TAXES
                                                                                                        (3,279.04)       2820-000
                                                                      2019
                                                                      TITLE INDEMNITY FOR SOLD
                                                                      TAXES TO GREATER ILLINOIS        (10,000.00)       2820-000
                                                                      TITLE COMPANY
                                                                      ATTORNEY FEES TO IMRAN
                                                                                                            (600.00)     3210-000
                                                                      KHAN
                                                                      TRUST FEES TO IMRAN KHAN
                                                                                                            (605.00)     3220-000
                                                                      FOR PROCESSING FEE TO GIT
                                                                      REAL ESTATE COMMISSION -
                                                                      LISTING TO PEARSON REALTY         (4,450.00)       3510-000
                                                                      GROUP
                                                                      REAL ESTATE COMMISSION -
                                                                                                        (2,750.00)       3510-000
                                                                      SELLING TO AUCTIONWORKS

12/20/2019                      KOWALSKI, ROBERT M                    From #####9599 To #####5614                        9999-000                  7,500.00                                 97,194.84
                                                                      TRANSFER MADE IN ERROR FORM THIS ACCT.
                                                                      ENDING 5614. TRANSFERRING FUNDS BACK TO
                                                                      ACCT. 5614.

12/20/2019                      KOWALSKI, ROBERT M                    From #####5614 To #####9599                        9999-000                                       7,500.00            89,694.84
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC


                                                                                                                   Page Subtotals                97,194.84              7,500.00
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                           Desc Main
                                                                                        FORM 2                                                                                              Page 36
                                                                         Document         Page 40 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                       Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                 Bank Name:      Texas Capital Bank
                                                                                                                 Account Number/CD#:        ******5614
       Taxpayer ID No: **-***1490                                                                                        Account Name       4547 S. Union Avenue Checking Account
     For Period Ending: 6/30/2020                                                                          Blanket bond (per case limit):   5,000,000.00
                                                                                                           Separate bond (if applicable):   0.00

    1                   2                         3                                       4                                                   5                     6                   7
                                                                                                                      Uniform
Transaction         Check or                                                                                           Trans.                                                       Account/ CD
   Date             [Refer#]            Paid To / Received From               Description of Transaction               Code             Deposits($)         Disbursements($)         Balance($)
12/20/2019                      KOWALSKI, ROBERT M                    From #####5614 To #####9599                     9999-000                                       7,500.00            82,194.84
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####5614 To #####5457                     9999-000                                      82,194.84                  0.00
                                                                      TRANSFER FUNDS FOR PAYMENT TO FDIC
                                                                      PURSUANT TO SETTLEMENT AGREEMENT


                                                                                                                Page Subtotals                      0.00            89,694.84


                                                                                         COLUMN TOTALS                                        97,194.84             97,194.84
                                                                                                 Less:Bank Transfer/CD's                        7,500.00            97,194.84
                                                                                         SUBTOTALS                                            89,694.84                   0.00

                                                                                               Less: Payments to Debtors                                                  0.00
                                                                                         Net                                                  89,694.84                   0.00
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                        FORM 2                                                                                                  Page 37
                                                                         Document         Page 41 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******5630
       Taxpayer ID No: **-***1490                                                                                           Account Name       11611 S. Vincennes Avenue Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                          3                                        4                                                    5                     6                    7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                       Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                 Code             Deposits($)         Disbursements($)         Balance($)
10/03/2019                      GREATER ILLINOIS TITLE CO. INC.       SALE PROCEEDS (11611 & 11613 VINCENNES)                                   104,374.12                                  104,374.12

                                                                      SALE PROCEEDS (11611 &
                      [39]                                                                             210,000.00        1210-000
                                                                      11613 VINCENNES)
                                                                      WATER CERTIFICATION TO
                                                                      CIT OF CHICAGO WATER             (39,480.95)       2500-000
                                                                      DEPT.
                                                                      TRUST FEES TO CHICAGO
                                                                                                        (1,030.00)       2500-000
                                                                      TITLE
                                                                      THIS WILL NEED TO BE
                                                                      DELETED - CHECK                       (415.92)     2500-000
                                                                      DISCREPANCY
                                                                      COUNTY PROPERTY TAXES
                                                                                                        (4,499.01)       2820-000
                                                                      2019
                                                                      TITLE INDEMNITY FOR SOLD
                                                                      TAXES 2014-2018 TO               (47,000.00)       2820-000
                                                                      GREATER ILLINOIS TITLE CO.
                                                                      ATTORNEY FEE TO IMRAN
                                                                                                            (600.00)     3210-000
                                                                      KHAN
                                                                      REAL ESTATE COMMISSION -
                                                                      LISTING TO PEARSON REALTY         (3,925.00)       3510-000
                                                                      GROUP
                                                                      REAL ESTATE COMMISSION -
                                                                                                        (2,375.00)       3510-000
                                                                      SELLING TO AUCTIONWORKS
                                                                      REAL ESTATE COMMISSION -
                                                                      LISTING AGENT PEARSON             (3,925.00)       3510-000
                                                                      REALTY GROUP
                                                                      REAL ESTATE COMMISSION -
                                                                      SELLING AGENT TO                  (2,375.00)       3510-000
                                                                      AUCTIOWORKS

                                                                                                                   Page Subtotals               104,374.12                   0.00
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                             Desc Main
                                                                                         FORM 2                                                                                                 Page 38
                                                                          Document         Page 42 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******5630
       Taxpayer ID No: **-***1490                                                                                           Account Name       11611 S. Vincennes Avenue Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                            3                                       4                                                   5                     6                    7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                       Account/ CD
   Date             [Refer#]             Paid To / Received From                 Description of Transaction               Code             Deposits($)         Disbursements($)         Balance($)
12/20/2019                      KOWALSKI, ROBERT M                       From #####5630 To #####9599                     9999-000                                       7,500.00            96,874.12
                                                                         TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                         WITH FDIC

12/23/2019                      KOWALSKI, ROBERT M                       From #####5630 To #####5457                     9999-000                                      48,437.06            48,437.06
                                                                         TRANSFER FUNDS FOR PAYMENT TO SEYFARTH

03/10/2020           67001      International Sureties, Ltd.             Bond Premium                                    2300-000                                          71.02            48,366.04
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

04/15/2020                      KOWALSKI, ROBERT M                       From #####5630 To #####5457                     9999-000                                      19,237.87            29,128.17
                                                                         TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                         & EXPENSES PER COURT ORDER DATED 4/9/20


                                                                                                                   Page Subtotals                      0.00            75,245.95


                                                                                            COLUMN TOTALS                                       104,374.12             75,245.95
                                                                                                    Less:Bank Transfer/CD's                            0.00            75,174.93
                                                                                            SUBTOTALS                                           104,374.12                 71.02

                                                                                                  Less: Payments to Debtors                                                  0.00
                                                                                            Net                                                 104,374.12                 71.02
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                         Desc Main
                                                                                        FORM 2                                                                                             Page 39
                                                                         Document         Page 43 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                     Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                               Bank Name:      Texas Capital Bank
                                                                                                               Account Number/CD#:        ******5648
       Taxpayer ID No: **-***1490                                                                                      Account Name       7617 S. Colfax Avenue Checking Account
     For Period Ending: 6/30/2020                                                                        Blanket bond (per case limit):   5,000,000.00
                                                                                                         Separate bond (if applicable):   0.00

    1                   2                         3                                     4                                                    5                     6                   7
                                                                                                                    Uniform
Transaction         Check or                                                                                         Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From             Description of Transaction               Code             Deposits($)         Disbursements($)          Balance($)
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                               Desc Main
                                                                                        FORM 2                                                                                                     Page 40
                                                                         Document         Page 44 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                           Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                     Bank Name:      Texas Capital Bank
                                                                                                                     Account Number/CD#:        ******5663
       Taxpayer ID No: **-***1490                                                                                            Account Name       6411 S. Maryland Avenue Checking Account
     For Period Ending: 6/30/2020                                                                              Blanket bond (per case limit):   5,000,000.00
                                                                                                               Separate bond (if applicable):   0.00

    1                   2                         3                                          4                                                    5                     6                      7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                          Account/ CD
   Date             [Refer#]            Paid To / Received From                 Description of Transaction                 Code             Deposits($)         Disbursements($)            Balance($)
11/14/2019                      FIDELITY NATIONAL TITLE COMPANY, LLC   SALE PROCEEDS FROM SALE OF 6411 S. MARYLAND                               162,160.63                                    162,160.63
                                                                       AVE
                                                                       SALE PROCEEDS FROM SALE
                      [48]                                                                              260,000.00        1210-000
                                                                       OF 6411 S. MARYLAND AVE
                                                                       WIRE TRANSFER SERVICE FEE              (40.00)     2500-000
                                                                       TITLE - WATER CERT TO
                                                                                                        (14,513.76)       2500-000
                                                                       FIDELITY NATIONAL TITLE CO.
                                                                       TRUST FEES TO CHICAGO
                                                                                                         (1,160.00)       2500-000
                                                                       TITLE LAND TRUST
                                                                       2019 TAX PRORATION                (2,641.87)       2820-000

                                                                       2019 TAX PRORATION                (2,641.87)       2820-000

                                                                       2019 TAX PRORATION                (2,641.87)       2820-000
                                                                       TI 2015/2016/2017/2018
                                                                                                        (58,000.00)       2820-000
                                                                       SOLD TAXES
                                                                       ATTORNEY FEE TO IMRAN
                                                                                                             (600.00)     3210-000
                                                                       KHAN
                                                                       COMMISSION TO PEARSON
                                                                                                         (9,350.00)       3510-000
                                                                       REALTY GROUP
                                                                       COMMISSION TO AMERICAN
                                                                       REAL ESTATE SERVICES              (6,250.00)       3510-000
                                                                       CORPORATION

12/20/2019                      KOWALSKI, ROBERT M                     From #####5663 To #####9599                        9999-000                                       7,500.00              154,660.63
                                                                       TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                       WITH FDIC


                                                                                                                    Page Subtotals               162,160.63              7,500.00
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                             Desc Main
                                                                                        FORM 2                                                                                                   Page 41
                                                                         Document         Page 45 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                         Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                   Bank Name:      Texas Capital Bank
                                                                                                                   Account Number/CD#:        ******5663
       Taxpayer ID No: **-***1490                                                                                          Account Name       6411 S. Maryland Avenue Checking Account
     For Period Ending: 6/30/2020                                                                            Blanket bond (per case limit):   5,000,000.00
                                                                                                             Separate bond (if applicable):   0.00

    1                   2                         3                                         4                                                   5                     6                      7
                                                                                                                        Uniform
Transaction         Check or                                                                                             Trans.                                                          Account/ CD
   Date             [Refer#]            Paid To / Received From                 Description of Transaction               Code             Deposits($)         Disbursements($)            Balance($)
12/20/2019                      KOWALSKI, ROBERT M                     From #####5663 To #####5457                      9999-000                                     154,660.63                     0.00
                                                                       TRANSFER FUNDS FOR PAYMENT TO FDIC
                                                                       PURSUANT TO SETTLEMENT AGREEMENT

01/03/2020            [48]      FIDELITY NATIONAL TITLE VIA SEYFARTH   ADDITIONAL SALE PROCEEDS RE 6411 S.              1210-000                20,401.05                                     20,401.05
                                SHAW LLP                               MARYLAND. SEYFARTH MISTAKENLY DEPOSITED
                                                                       THE CHECK IN ITS OPERATING ACCOUNT. THE
                                                                       TRUSTEE REQUESTED THAT SEYFARTH CUT A CHECK
                                                                       BACK TO HIM FOR DEPOSIT INTO AN ESTATE
                                                                       ACCOUNT


                                                                                                                  Page Subtotals                20,401.05            154,660.63


                                                                                          COLUMN TOTALS                                        182,561.68            162,160.63
                                                                                                   Less:Bank Transfer/CD's                            0.00           162,160.63
                                                                                          SUBTOTALS                                            182,561.68                   0.00

                                                                                                 Less: Payments to Debtors                                                  0.00
                                                                                          Net                                                  182,561.68                   0.00
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                               Desc Main
                                                                                        FORM 2                                                                                                Page 42
                                                                         Document         Page 46 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                           Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                     Bank Name:      Texas Capital Bank
                                                                                                                     Account Number/CD#:        ******9557
       Taxpayer ID No: **-***1490                                                                                            Account Name       851 E. 63rd Place Checking Account
     For Period Ending: 6/30/2020                                                                              Blanket bond (per case limit):   5,000,000.00
                                                                                                               Separate bond (if applicable):   0.00

    1                   2                         3                                         4                                                      5                     6                7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                     Account/ CD
   Date             [Refer#]            Paid To / Received From                 Description of Transaction                 Code             Deposits($)          Disbursements($)      Balance($)
11/14/2019                      FIDELITY NATIONAL TITLE COMPANY, LLC   SALE PROCEEDS FROM SALE OF 851 E 63RD PLACE                               159,664.15                               159,664.15

                                                                       SALE PROCEEDS FROM SALE
                      [49]                                                                              255,000.00        1210-000
                                                                       OF 851 E 63RD PLACE
                                                                       TITLE - WIRE TRANSFER
                                                                       SERVICES TO FIDELITY                   (40.00)     2500-000
                                                                       NATIONAL TITLE
                                                                       WATER CERTIFICATION TO
                                                                                                        (27,067.86)       2500-000
                                                                       NORTH AMERICAN TITLE
                                                                       TRUST FEES TO CHICAGO
                                                                                                         (1,355.00)       2500-000
                                                                       TITLE LAND TRUST
                                                                       2019 TAX PRORATION - 1002         (2,176.51)       2820-000

                                                                       2019 TAX PRORATION - 1003         (2,398.24)       2820-000

                                                                       2019 TAX PRORATION - 1004         (2,398.24)       2820-000
                                                                       TI FOR
                                                                       2015/2016/2017/2018 SOLD         (44,000.00)       2820-000
                                                                       TAXES - 2 PINS
                                                                       ATTORNEY FEE TO IMRAN
                                                                                                             (600.00)     3210-000
                                                                       KHAN
                                                                       COMMISSION - UNIT 2 TO
                                                                                                         (3,225.00)       3510-000
                                                                       PEARSON REALTY GROUP
                                                                       COMMISSION - UNIT 3 TO
                                                                                                         (3,225.00)       3510-000
                                                                       PEARSON REALTY GROUP
                                                                       COMMISSION - UNIT 1 TO
                                                                                                         (3,225.00)       3510-000
                                                                       PEARSON REALTY GROUP

                                                                                                                    Page Subtotals               159,664.15                    0.00
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                         FORM 2                                                                                               Page 43
                                                                          Document         Page 47 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                           Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                     Bank Name:      Texas Capital Bank
                                                                                                                     Account Number/CD#:        ******9557
       Taxpayer ID No: **-***1490                                                                                            Account Name       851 E. 63rd Place Checking Account
     For Period Ending: 6/30/2020                                                                              Blanket bond (per case limit):   5,000,000.00
                                                                                                               Separate bond (if applicable):   0.00

    1                   2                            3                                        4                                                    5                     6                7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                     Account/ CD
   Date             [Refer#]             Paid To / Received From                  Description of Transaction               Code             Deposits($)          Disbursements($)      Balance($)
                                                                         COMMISSION - UNIT 2 TO
                                                                         AMERICAN REAL ESTATE              (1,875.00)     3510-000
                                                                         SERVICES CORP.
                                                                         COMMISSION - UNIT 3 TO
                                                                         AMERICAN REAL ESTATE              (1,875.00)     3510-000
                                                                         SERVICES CORP.
                                                                         COMMISSION - UNIT 1 TO
                                                                         AMERICAN REAL ESTATE              (1,875.00)     3510-000
                                                                         SERVICES CORP.

01/03/2020            [49]      FIDELITY NATIONAL TITLE VIA SEYFARTH     ADDITIONAL SALE PROCEEDS RE 851 E. 63RD          1210-000                 14,687.78                              174,351.93
                                SHAW LLP                                 STREET. SEYFARTH MISTAKENLY DEPOSITED THE
                                                                         CHECK IN ITS OPERATING ACCOUNT. THE TRUSTEE
                                                                         REQUESTED THAT SEYFARTH CUT A CHECK BACK TO
                                                                         HIM FOR DEPOSIT INTO AN ESTATE ACCOUNT

03/10/2020           70001      International Sureties, Ltd.             Bond Premium                                     2300-000                                            71.03       174,280.90
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

                                                                                                                    Page Subtotals               174,351.93                   71.03


                                                                                            COLUMN TOTALS                                        174,351.93                   71.03
                                                                                                     Less:Bank Transfer/CD's                             0.00                  0.00
                                                                                            SUBTOTALS                                            174,351.93                   71.03

                                                                                                   Less: Payments to Debtors                                                   0.00
                                                                                            Net                                                  174,351.93                   71.03
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                         FORM 2                                                                                                    Page 44
                                                                          Document         Page 48 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                           Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                     Bank Name:      Texas Capital Bank
                                                                                                                     Account Number/CD#:        ******9565
       Taxpayer ID No: **-***1490                                                                                            Account Name       1852-54 S. Central Park Ave Checking Account
     For Period Ending: 6/30/2020                                                                              Blanket bond (per case limit):   5,000,000.00
                                                                                                               Separate bond (if applicable):   0.00

    1                   2                            3                                        4                                                    5                     6                     7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                         Account/ CD
   Date             [Refer#]             Paid To / Received From                  Description of Transaction               Code             Deposits($)         Disbursements($)           Balance($)
11/26/2019            [50]      CHICAGO TITLE & TRUST COMPANY            SALE PROCEEDS RE 1852-54 S. CENTRAL PARK AVE     1210-000               264,453.52                                    264,453.52


03/10/2020           71001      International Sureties, Ltd.             Bond Premium                                     2300-000                                            71.03            264,382.49
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

                                                                                                                    Page Subtotals               264,453.52                   71.03


                                                                                             COLUMN TOTALS                                       264,453.52                   71.03
                                                                                                      Less:Bank Transfer/CD's                           0.00                   0.00
                                                                                             SUBTOTALS                                           264,453.52                   71.03

                                                                                                   Less: Payments to Debtors                                                   0.00
                                                                                             Net                                                 264,453.52                   71.03
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                        FORM 2                                                                                                  Page 45
                                                                         Document         Page 49 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******9573
       Taxpayer ID No: **-***1490                                                                                           Account Name       1918 W. Cermak Unit 3 Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                         3                                        4                                                     5                     6                    7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                 Code             Deposits($)         Disbursements($)          Balance($)
12/09/2019                      HERITAGE TITLE COMPANY                SALE PROCEEDS FROM SALE OF 1918 W. CERMAK,                                156,277.19                                  156,277.19
                                                                      UNIT 3
                                                                      SALE PROCEEDS FROM SALE
                       [8]                                                                             190,000.00        1110-000
                                                                      OF 1918 W. CERMAK, UNIT 3
                                                                      LAND TRUST FEES TO
                                                                      CHICAGO TITLE LAND TRUST          (1,175.00)       2500-000
                                                                      CO.
                                                                      TI SOLD TAXES TO HT
                                                                                                       (14,512.06)       2820-000
                                                                      INDEMNITY
                                                                      COUNTY PROPERTY TAXES
                                                                                                        (6,035.75)       2820-000
                                                                      2019
                                                                      ATTORNEY FEE TO IMRAN
                                                                                                            (600.00)     3210-000
                                                                      KHAN
                                                                      REAL ESTATE COMMISSION -
                                                                      BUYER'S REALTOR TO                (4,500.00)       3510-000
                                                                      BEAULIEU REAL ESTATE
                                                                      REAL ESTATE COMMISSION -
                                                                      SELLER'S REALTOR TO               (6,900.00)       3510-000
                                                                      PEARSON REALTY GROUP

12/20/2019                      KOWALSKI, ROBERT M                    From #####9573 To #####9599                        9999-000                                       7,500.00            148,777.19
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/23/2019                      KOWALSKI, ROBERT M                    From #####5523 To #####9573                        9999-000                52,762.29                                  201,539.48
                                                                      TRANSFER ERROR - TRANSFERRING FUNDS BACK TO
                                                                      ACCT. ENDING 9573

12/23/2019                      KOWALSKI, ROBERT M                    From #####9573 To #####5523                        9999-000                                      52,762.29            148,777.19
                                                                      TRANSFER FUNDS FOR PAYMENT TO SEYFARTH


                                                                                                                   Page Subtotals               209,039.48             60,262.29
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                         FORM 2                                                                                                  Page 46
                                                                          Document         Page 50 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                           Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                     Bank Name:      Texas Capital Bank
                                                                                                                     Account Number/CD#:        ******9573
       Taxpayer ID No: **-***1490                                                                                            Account Name       1918 W. Cermak Unit 3 Checking Account
     For Period Ending: 6/30/2020                                                                              Blanket bond (per case limit):   5,000,000.00
                                                                                                               Separate bond (if applicable):   0.00

    1                   2                            3                                        4                                                   5                     6                    7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                        Account/ CD
   Date             [Refer#]             Paid To / Received From                  Description of Transaction               Code             Deposits($)         Disbursements($)          Balance($)
12/23/2019                      KOWALSKI, ROBERT M                       From #####9573 To #####5457                      9999-000                                      74,388.60             74,388.59
                                                                         TRANSFER FUNDS FOR PAYMENT TO SEYFARTH

01/28/2020             [8]      HERITAGE TITLE COMPANY                   HOLDBACK RETURN - 1918 W. CERMAK, UNIT 3         1290-000                  1,000.00                                  75,388.59


03/10/2020           72001      International Sureties, Ltd.             Bond Premium                                     2300-000                                          71.02             75,317.57
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

04/15/2020                      KOWALSKI, ROBERT M                       From #####9573 To #####5457                      9999-000                                      29,545.11             45,772.46
                                                                         TRANSFER FUNDS FOR PAYMENT OF SEYFARTH FEES
                                                                         & EXPENSES PER COURT ORDER DATED 4/9/20


                                                                                                                    Page Subtotals                  1,000.00           104,004.73


                                                                                            COLUMN TOTALS                                        210,039.48            164,267.02
                                                                                                     Less:Bank Transfer/CD's                      52,762.29            164,196.00
                                                                                            SUBTOTALS                                            157,277.19                 71.02

                                                                                                   Less: Payments to Debtors                                                  0.00
                                                                                            Net                                                  157,277.19                 71.02
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                                Desc Main
                                                                                         FORM 2                                                                                                   Page 47
                                                                          Document         Page 51 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                             Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                       Bank Name:      Texas Capital Bank
                                                                                                                       Account Number/CD#:        ******9581
       Taxpayer ID No: **-***1490                                                                                              Account Name       7957 S. Harvard Ave. Checking Account
     For Period Ending: 6/30/2020                                                                                Blanket bond (per case limit):   5,000,000.00
                                                                                                                 Separate bond (if applicable):   0.00

    1                   2                            3                                        4                                                      5                     6                  7
                                                                                                                            Uniform
Transaction         Check or                                                                                                 Trans.                                                       Account/ CD
   Date             [Refer#]             Paid To / Received From                  Description of Transaction                 Code             Deposits($)         Disbursements($)         Balance($)
12/20/2019                      FIDELITY NATIONAL TITLE COMPANY          SALE PROCEEDS FROM SALE OF 7957 S. HARVARD                                151,638.40                                 151,638.40
                                                                         AVENUE
                                                                         SALE PROCEEDS FROM SALE
                      [43]                                               OF 7957 S. HARVARD               180,000.00        1210-000
                                                                         AVENUE
                                                                         LAND TRUST FEES                   (1,175.00)       2500-000

                                                                         COUNTY TAXES 2019                 (6,874.64)       2820-000
                                                                         2ND INSTALLMENT 2018 TO
                                                                                                           (3,918.64)       2820-000
                                                                         COOK COUNTY TREASURER
                                                                         WATER CERT TO CITYWIDE
                                                                                                           (4,993.32)       2990-000
                                                                         TITLE
                                                                         SELLER'S ATTORNEY FEE TO
                                                                                                               (600.00)     3210-000
                                                                         IMRAN KHAN
                                                                         COMMISSION TO PEARSON
                                                                                                           (6,650.00)       3510-000
                                                                         REALTY GROUP
                                                                         COMMISSION TO UNITED
                                                                                                           (4,150.00)       3510-000
                                                                         REALTY GROUP

03/10/2020           73001      International Sureties, Ltd.             Bond Premium                                       2300-000                                           71.02          151,567.38
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

                                                                                                                      Page Subtotals               151,638.40                  71.02
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                         Desc Main
                                                                                        FORM 2                                                                                            Page 48
                                                                         Document         Page 52 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                     Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                               Bank Name:      Texas Capital Bank
                                                                                                               Account Number/CD#:        ******9581
       Taxpayer ID No: **-***1490                                                                                      Account Name       7957 S. Harvard Ave. Checking Account
     For Period Ending: 6/30/2020                                                                        Blanket bond (per case limit):   5,000,000.00
                                                                                                         Separate bond (if applicable):   0.00

    1                   2                         3                                     4                                                    5                     6                  7
                                                                                                                    Uniform
Transaction         Check or                                                                                         Trans.                                                       Account/ CD
   Date             [Refer#]            Paid To / Received From             Description of Transaction               Code             Deposits($)         Disbursements($)         Balance($)

                                                                                                              Page Subtotals


                                                                                      COLUMN TOTALS                                        151,638.40                  71.02
                                                                                               Less:Bank Transfer/CD's                            0.00                   0.00
                                                                                      SUBTOTALS                                            151,638.40                  71.02

                                                                                             Less: Payments to Debtors                                                   0.00
                                                                                      Net                                                  151,638.40                  71.02
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                           Desc Main
                                                                                        FORM 2                                                                                           Page 49
                                                                         Document         Page 53 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                       Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                 Bank Name:      Texas Capital Bank
                                                                                                                 Account Number/CD#:        ******9599
       Taxpayer ID No: **-***1490                                                                                        Account Name       Trustee Admin. Checking Account
     For Period Ending: 6/30/2020                                                                          Blanket bond (per case limit):   5,000,000.00
                                                                                                           Separate bond (if applicable):   0.00

    1                   2                         3                                       4                                                   5                     6                7
                                                                                                                      Uniform
Transaction         Check or                                                                                           Trans.                                                    Account/ CD
   Date             [Refer#]            Paid To / Received From               Description of Transaction               Code             Deposits($)         Disbursements($)      Balance($)
12/20/2019                      KOWALSKI, ROBERT M                    From #####5663 To #####9599                     9999-000                  7,500.00                                 7,500.00
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####5572 To #####9599                     9999-000                  7,500.00                              15,000.00
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####5580 To #####9599                     9999-000                  7,500.00                              22,500.00
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####5614 To #####9599                     9999-000                  7,500.00                              30,000.00
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####5507 To #####9599                     9999-000                  7,500.00                              37,500.00
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####5499 To #####9599                     9999-000                  7,500.00                              45,000.00
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####9573 To #####9599                     9999-000                  7,500.00                              52,500.00
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC


                                                                                                                Page Subtotals                52,500.00                   0.00
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                           Desc Main
                                                                                        FORM 2                                                                                           Page 50
                                                                         Document         Page 54 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                       Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                 Bank Name:      Texas Capital Bank
                                                                                                                 Account Number/CD#:        ******9599
       Taxpayer ID No: **-***1490                                                                                        Account Name       Trustee Admin. Checking Account
     For Period Ending: 6/30/2020                                                                          Blanket bond (per case limit):   5,000,000.00
                                                                                                           Separate bond (if applicable):   0.00

    1                   2                         3                                       4                                                   5                     6                7
                                                                                                                      Uniform
Transaction         Check or                                                                                           Trans.                                                    Account/ CD
   Date             [Refer#]            Paid To / Received From               Description of Transaction               Code             Deposits($)         Disbursements($)      Balance($)
12/20/2019                      KOWALSKI, ROBERT M                    From #####5523 To #####9599                     9999-000                  7,500.00                              60,000.00
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####5531 To #####9599                     9999-000                  7,500.00                              67,500.00
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####5549 To #####9599                     9999-000                  7,500.00                              75,000.00
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####5556 To #####9599                     9999-000                  7,500.00                              82,500.00
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####5564 To #####9599                     9999-000                  7,500.00                              90,000.00
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####5606 To #####9599                     9999-000                  7,500.00                              97,500.00
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                    From #####5614 To #####9599                     9999-000                  7,500.00                             105,000.00
                                                                      TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                      WITH FDIC


                                                                                                                Page Subtotals                52,500.00                   0.00
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                         FORM 2                                                                                              Page 51
                                                                          Document         Page 55 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                           Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                     Bank Name:      Texas Capital Bank
                                                                                                                     Account Number/CD#:        ******9599
       Taxpayer ID No: **-***1490                                                                                            Account Name       Trustee Admin. Checking Account
     For Period Ending: 6/30/2020                                                                              Blanket bond (per case limit):   5,000,000.00
                                                                                                               Separate bond (if applicable):   0.00

    1                   2                            3                                        4                                                   5                     6                7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                    Account/ CD
   Date             [Refer#]             Paid To / Received From                  Description of Transaction               Code             Deposits($)         Disbursements($)      Balance($)
12/20/2019                      KOWALSKI, ROBERT M                       From #####5630 To #####9599                      9999-000                  7,500.00                             112,500.00
                                                                         TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                         WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                       From #####5515 To #####9599                      9999-000                  7,500.00                             120,000.00
                                                                         TRANSFER SALE FEE PER SETTLEMENT AGREEMENT
                                                                         WITH FDIC

12/20/2019                      KOWALSKI, ROBERT M                       From #####9599 To #####5614                      9999-000                                       7,500.00        112,500.00
                                                                         TRANSFER MADE IN ERROR FORM THIS ACCT.
                                                                         ENDING 5614. TRANSFERRING FUNDS BACK TO
                                                                         ACCT. 5614.

03/10/2020           74001      International Sureties, Ltd.             Bond Premium                                     2300-000                                           71.02       112,428.98
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

                                                                                                                    Page Subtotals                15,000.00              7,571.02


                                                                                            COLUMN TOTALS                                        120,000.00              7,571.02
                                                                                                     Less:Bank Transfer/CD's                     120,000.00              7,500.00
                                                                                            SUBTOTALS                                                   0.00                 71.02

                                                                                                   Less: Payments to Debtors                                                  0.00
                                                                                            Net                                                         0.00                 71.02
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                           Desc Main
                                                                                        FORM 2                                                                                             Page 52
                                                                         Document         Page 56 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                       Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                 Bank Name:      Texas Capital Bank
                                                                                                                 Account Number/CD#:        ******9607
       Taxpayer ID No: **-***1490                                                                                        Account Name       2408 E. 97th Street Checking Account
     For Period Ending: 6/30/2020                                                                          Blanket bond (per case limit):   5,000,000.00
                                                                                                           Separate bond (if applicable):   0.00

    1                   2                         3                                       4                                                    5                     6                 7
                                                                                                                      Uniform
Transaction         Check or                                                                                           Trans.                                                      Account/ CD
   Date             [Refer#]            Paid To / Received From               Description of Transaction               Code             Deposits($)          Disbursements($)       Balance($)
03/10/2020                      KOWALSKI, ROBERT M                    From #####5457 To #####9607                     9999-000                  3,000.00                                   3,000.00
                                                                      TRANSFER ESCROW FUNDS TO PROPERTY ACCOUNT
                                                                      (2408 E. 97TH STREET)

03/15/2020                      KOWALSKI, ROBERT M                    From #####5457 To #####9607                     9999-000                 12,135.52                                15,135.52
                                                                      TRANSFER SALE PROCEEDS TO CORRECT PROPERTY
                                                                      ACCOUNT


                                                                                                                Page Subtotals                 15,135.52                   0.00


                                                                                         COLUMN TOTALS                                         15,135.52                   0.00
                                                                                                 Less:Bank Transfer/CD's                       15,135.52                   0.00
                                                                                         SUBTOTALS                                                   0.00                  0.00

                                                                                               Less: Payments to Debtors                                                   0.00
                                                                                         Net                                                         0.00                  0.00
                                    Case 18-09130              Doc 877    Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                         FORM 2                                                                                                Page 53
                                                                          Document         Page 57 of 64
                                                                   ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                           Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                     Bank Name:      Texas Capital Bank
                                                                                                                     Account Number/CD#:        ******9615
       Taxpayer ID No: **-***1490                                                                                            Account Name       2547 W. 59th Street Checking Account
     For Period Ending: 6/30/2020                                                                              Blanket bond (per case limit):   5,000,000.00
                                                                                                               Separate bond (if applicable):   0.00

    1                   2                            3                                        4                                                    5                     6                 7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                      Account/ CD
   Date             [Refer#]             Paid To / Received From                  Description of Transaction               Code             Deposits($)         Disbursements($)        Balance($)
01/22/2020             [9]      WELLS FARGO                              EARNEST MONEY - 2547 W. 59TH STREET              1110-000                  8,000.00                                   8,000.00


03/10/2020           76001      International Sureties, Ltd.             Bond Premium                                     2300-000                                           71.02             7,928.98
                                701 Poydras Street
                                Suite 420
                                New Orleans, LA 70139

04/24/2020             [9]      ATLAS TITLE & ESCROW                     SALE PROCEEDS FROM SALE OF 2547 W. 59TH          1110-000                 31,109.53                                39,038.51
                                                                         STREET, CHICAGO, IL


                                                                                                                    Page Subtotals                 39,109.53                 71.02


                                                                                            COLUMN TOTALS                                          39,109.53                 71.02
                                                                                                     Less:Bank Transfer/CD's                            0.00                  0.00
                                                                                            SUBTOTALS                                              39,109.53                 71.02

                                                                                                   Less: Payments to Debtors                                                  0.00
                                                                                            Net                                                    39,109.53                 71.02
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                        FORM 2                                                                                              Page 54
                                                                         Document         Page 58 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******9623
       Taxpayer ID No: **-***1490                                                                                           Account Name       6426 S. Maryland Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                         3                                        4                                                     5                     6                7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                    Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                 Code             Deposits($)         Disbursements($)      Balance($)
04/28/2020                      FIRST AMERICAN TITLE                  SALE PROCEEDS FROM SALE OF 6426 S. MARYLAND                                51,813.28                               51,813.28
                                                                      AVENUE, CHICAGO, IL
                                                                      SALE PROCEEDS FROM SALE
                      [45]                                            OF 6426 S. MARYLAND                 67,000.00      1210-000
                                                                      AVENUE, CHICAGO, IL
                                                                      LAND TRUST FEES TO CTT                (395.00)     2500-000
                                                                      COUNTY TAXES 7/1/19 -
                                                                                                            (567.84)     2820-000
                                                                      12/31/19
                                                                      COUNTY TAXES 1/1/20 -
                                                                                                            (393.04)     2820-000
                                                                      4/23/20
                                                                      COUNTY PROPERTY TAXES
                                                                                                            (714.84)     2820-000
                                                                      2019 1ST INSTALLMENT
                                                                      FUNDS HELD: TI 2016, 2017
                                                                                                          (8,496.00)     2820-000
                                                                      AND 2018 TAXES
                                                                      ATTORNEY FEE TO IMRAN
                                                                                                            (600.00)     3210-000
                                                                      KHAN
                                                                      REAL ESTATE COMMISSION
                                                                                                          (2,930.00)     3510-000
                                                                      TO PEARSON REALTY GROUP
                                                                      REAL ESTATE COMMISSION
                                                                                                          (1,090.00)     3510-000
                                                                      TO EXIT STRATEGY REALTY

                                                                                                                   Page Subtotals                51,813.28                   0.00


                                                                                          COLUMN TOTALS                                          51,813.28                   0.00
                                                                                                    Less:Bank Transfer/CD's                            0.00                  0.00
                                                                                          SUBTOTALS                                              51,813.28                   0.00

                                                                                                  Less: Payments to Debtors                                                  0.00
                                                                                          Net                                                    51,813.28                   0.00
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                              Desc Main
                                                                                        FORM 2                                                                                                   Page 55
                                                                         Document         Page 59 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                          Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                    Bank Name:      Texas Capital Bank
                                                                                                                    Account Number/CD#:        ******9649
       Taxpayer ID No: **-***1490                                                                                           Account Name       1918 W. Cermak, Unit 1 Checking Account
     For Period Ending: 6/30/2020                                                                             Blanket bond (per case limit):   5,000,000.00
                                                                                                              Separate bond (if applicable):   0.00

    1                   2                         3                                        4                                                      5                    6                     7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                         Account/ CD
   Date             [Refer#]            Paid To / Received From                Description of Transaction                 Code             Deposits($)         Disbursements($)           Balance($)
04/14/2020                      HERITAGE TITLE COMPANY                SALE PROCEEDS FROM SALE OF 1918 W. CERMAK                                    8,478.39                                      8,478.39
                                                                      RD, UNIT 1, CHICAGO, IL
                                                                      SALE PROCEEDS FROM SALE
                       [7]                                            OF 1918 W. CERMAK RD,             80,000.00        1110-000
                                                                      UNIT 1, CHICAGO, IL
                                                                      EXECUTION OF DEED                     (210.00)     2500-000
                                                                      TRUST CLOSING FEE TO
                                                                                                            (160.00)     2500-000
                                                                      CHICAGO TITLE
                                                                      COUNTY PROPERTY TAXES
                                                                                                        (6,092.02)       2820-000
                                                                      FROM 7/1/19 TO 3/11/20
                                                                      TI FOR 2016, 2017 & 2018
                                                                      SOLD TAXES TO HT                 (54,375.00)       2820-000
                                                                      INDEMNITY
                                                                      2019 1ST INSTALLMENT 2019
                                                                                                        (5,284.59)       2820-000
                                                                      COOK COUNTY TREASURER
                                                                      ATTORNEY FEE, IMRAN KHAN
                                                                                                            (600.00)     3210-000
                                                                      ESQ., LLM
                                                                      BUYER'S REALTOR, BEAULIEU
                                                                                                        (2,000.00)       3510-000
                                                                      REAL ESTATE
                                                                      SELLER'S REALTOR, PEARSON
                                                                                                        (2,800.00)       3510-000
                                                                      REALTY

                                                                                                                   Page Subtotals                  8,478.39                  0.00
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                         Desc Main
                                                                                        FORM 2                                                                                              Page 56
                                                                         Document         Page 60 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                     Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                               Bank Name:      Texas Capital Bank
                                                                                                               Account Number/CD#:        ******9649
       Taxpayer ID No: **-***1490                                                                                      Account Name       1918 W. Cermak, Unit 1 Checking Account
     For Period Ending: 6/30/2020                                                                        Blanket bond (per case limit):   5,000,000.00
                                                                                                         Separate bond (if applicable):   0.00

    1                   2                         3                                     4                                                    5                    6                     7
                                                                                                                    Uniform
Transaction         Check or                                                                                         Trans.                                                         Account/ CD
   Date             [Refer#]            Paid To / Received From             Description of Transaction               Code             Deposits($)         Disbursements($)           Balance($)

                                                                                                              Page Subtotals


                                                                                      COLUMN TOTALS                                           8,478.39                  0.00
                                                                                               Less:Bank Transfer/CD's                            0.00                  0.00
                                                                                      SUBTOTALS                                               8,478.39                  0.00

                                                                                             Less: Payments to Debtors                                                  0.00
                                                                                      Net                                                     8,478.39                  0.00
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                         Desc Main
                                                                                        FORM 2                                                                                             Page 57
                                                                         Document         Page 61 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                     Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                               Bank Name:      Texas Capital Bank
                                                                                                               Account Number/CD#:        ******5622
       Taxpayer ID No: **-***1490                                                                                      Account Name       11613 S. Vincennes Avenue Checking Account
     For Period Ending: 6/30/2020                                                                        Blanket bond (per case limit):   5,000,000.00
                                                                                                         Separate bond (if applicable):   0.00

    1                   2                         3                                     4                                                   5                     6                    7
                                                                                                                    Uniform
Transaction         Check or                                                                                         Trans.                                                       Account/ CD
   Date             [Refer#]            Paid To / Received From             Description of Transaction               Code             Deposits($)         Disbursements($)         Balance($)
                                       Case 18-09130             Doc 877         Filed 07/28/20 Entered 07/28/20 12:28:41                                  Desc Main
                                                                                                FORM 2                                                                                                Page 58
                                                                                 Document         Page 62 of 64
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                                      Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                                                Bank Name:      East West Bank
                                                                                                                                Account Number/CD#:        ******0491
       Taxpayer ID No: **-***1490                                                                                                       Account Name       ROBERT KOWALSKI
     For Period Ending: 6/30/2020                                                                                         Blanket bond (per case limit):   5,000,000.00
                                                                                                                          Separate bond (if applicable):   0.00

    1                    2                             3                                              4                                                      5                   6                7
                                                                                                                                     Uniform
Transaction          Check or                                                                                                         Trans.                                                  Account/ CD
   Date              [Refer#]                Paid To / Received From                    Description of Transaction                    Code             Deposits($)       Disbursements($)      Balance($)
09/06/2018              [1]        BYLINE BANK                                TURNOVER OF BANK FUNDS                                 1229-000                 1,311.22                                1,311.22


09/12/2018             1001        INTERNATIONAL SURETIES, LTD.               2018 BOND PREMIUM PAYMENT                              2300-000                                        100.00           1,211.22
                                   701 POYDRAS STREET
                                   SUITE 420
                                   NEW ORLEANS , LA 70139

10/04/2018              [1]        US Bank                                    TURNOVER OF BANK FUNDS                                 1229-000                 5,175.08                                6,386.30


10/11/2018                         Transfer to Texas Capital Bank             Transfer to Texas Capital Bank                         9999-000                                     6,386.30               0.00


                                                                                                                               Page Subtotals                 6,486.30            6,486.30


                                                                                                     COLUMN TOTALS                                            6,486.30            6,486.30
                                                                                                                 Less:Bank Transfer/CD's                          0.00            6,386.30
                                                                                                     SUBTOTALS                                                6,486.30               100.00

                                                                                                               Less: Payments to Debtors                                               0.00
                                                                                                     Net                                                      6,486.30               100.00


                                                                                             TOTAL-ALL ACCOUNTS                                              NET                  NET          ACCOUNT
                    All Accounts Gross Receipts:           6,056,041.75                                                                                    DEPOSITS          DISBURSEMENTS     BALANCE

              All Accounts Gross Disbursements:            4,590,660.96
                                                                                             ******0491 ROBERT KOWALSKI                                       6,486.30               100.00
                                All Accounts Net:          1,465,380.79
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                         Desc Main
                                                                                        FORM 2                                                                                     Page 59
                                                                         Document         Page 63 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                     Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                               Bank Name:      East West Bank
                                                                                                               Account Number/CD#:        ******0491
       Taxpayer ID No: **-***1490                                                                                      Account Name       ROBERT KOWALSKI
     For Period Ending: 6/30/2020                                                                        Blanket bond (per case limit):   5,000,000.00
                                                                                                         Separate bond (if applicable):   0.00

    1                   2                         3                                     4                                                   5                  6               7
                                                                                                                    Uniform
Transaction         Check or                                                                                         Trans.                                                Account/ CD
   Date             [Refer#]            Paid To / Received From             Description of Transaction               Code             Deposits($)       Disbursements($)    Balance($)
                                                                               ******5457 Checking Account                                 508,225.38       2,938,107.72

                                                                               ******5499 1946 S. Canalport Checking                       301,721.52               0.00

                                                                               ******5507 6500 S. Drexel Checking Account                  489,848.58         157,325.91

                                                                               ******5515 2712-14 W. North Ave. Checking                   654,723.28         231,194.23

                                                                               ******5523 5340 S. Rockwell                                   1,645.74              71.02

                                                                               ******5531 5307-1 W. Leland Avenue                          106,679.35              71.02

                                                                               ******5549 5301 W. Leland Avenue Checking                   227,292.72              71.02

                                                                               ******5556 1711 S. Newberry Avenue                          334,085.49              71.02

                                                                               ******5564 1823 N. Keeler Checking Account                  121,242.96              71.02

                                                                               ******5572 1742 N. Bissell Street Checking                  477,309.93               0.00

                                                                               ******5580 935 W. Willow Street Checking                    266,122.14               0.00

                                                                               ******5598 1707 S. Newberry Avenue                                0.00              71.03

                                                                               ******5606 6522 S. Ellis Avenue Checking                     73,966.69              71.02

                                                                               ******5614 4547 S. Union Avenue Checking                     89,694.84               0.00

                                                                               ******5630 11611 S. Vincennes Avenue                        104,374.12              71.02

                                                                               ******5663 6411 S. Maryland Avenue                          182,561.68               0.00

                                                                               ******9557 851 E. 63rd Place Checking                       174,351.93              71.03
                                    Case 18-09130          Doc 877       Filed 07/28/20 Entered 07/28/20 12:28:41                         Desc Main
                                                                                        FORM 2                                                                                       Page 60
                                                                         Document         Page 64 of 64
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD

                 Case No: 18-09130                                                                                     Trustee Name:      Gus A. Paloian
              Case Name: KOWALSKI, ROBERT M                                                                               Bank Name:      East West Bank
                                                                                                               Account Number/CD#:        ******0491
       Taxpayer ID No: **-***1490                                                                                      Account Name       ROBERT KOWALSKI
     For Period Ending: 6/30/2020                                                                        Blanket bond (per case limit):   5,000,000.00
                                                                                                         Separate bond (if applicable):   0.00

    1                   2                         3                                     4                                                   5                   6                7
                                                                                                                    Uniform
Transaction         Check or                                                                                         Trans.                                                 Account/ CD
   Date             [Refer#]            Paid To / Received From             Description of Transaction               Code             Deposits($)        Disbursements($)    Balance($)
                                                                               ******9565 1852-54 S. Central Park Ave                      264,453.52               71.03

                                                                               ******9573 1918 W. Cermak Unit 3 Checking                   157,277.19               71.02

                                                                               ******9581 7957 S. Harvard Ave. Checking                    151,638.40               71.02

                                                                               ******9599 Trustee Admin. Checking                                0.00               71.02

                                                                               ******9607 2408 E. 97th Street Checking                           0.00                0.00

                                                                               ******9615 2547 W. 59th Street Checking                      39,109.53               71.02

                                                                               ******9623 6426 S. Maryland Checking                         51,813.28                0.00

                                                                               ******9649 1918 W. Cermak, Unit 1                             8,478.39                0.00

                                                                               Net Totals                                                 4,793,102.96       3,327,722.17   1,465,380.79
